Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 1 of 45 PagelD: 19

Lin-Hendel et. al. v Saudi Aramco et. al.

P See aN

Exhibit 1: Lu ee PMALUE TEER

US Patent 7,308,653 as published by USPTO (25 pages), an first and
claims pages of the other 6 patents in this patent family 7,712,044,
8,108,792, 8,850,352, 9,053,205, 9,405,852 and 10,296,198 (19
pages) which share the same specification with 7,308,653.

Priority date of these patents is 1/20/2001.
Application date of the first issued patent is 1/19/2002

Terms extended/adjusted by 615 days.

(A total of 44 pages)

Exhibit cover page for Lin-Hendel et. al. v. Saudi Aramco et. al.
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 2 of 45 PagelD: 20

US007308653B2

 

 
 
   

a2) United States Patent (10) Patent No.: US 7,308,653 B2
Lin-Hendel (45) Date of Patent: Dec. 11, 2007
(54) AUTOMATED SCROLLING OF BROWSER 6,334,145 BI* 12/2001 Adams et al. oo... 709/217
CONTENT AND AUTOMATED ACTIVATION 6,345,764 BL* 2/2002 Knowles ........ _ 235/472.01

OF BROWSER LINKS 6,457,026 BL* 9/2002 Graham et al. esse. 715/512

6,462,752 Bi* 10/2002 Maetal. 1.0.0... 715/785 X

(76) Inventor: Catherine Lin-Hendel, 18850 6,912,694 Bl* 6/2005 Harrison et al. ............ 715/784
Blythswood Dr., Los Gatos, CA (US) * cited by examiner
95030

Primary Examiner—X. L. Bautista
(*) Notice: Subject to any disclaimer, the term of this (74) Attorney, Agent, or Firm-—Jean-Mare Zimmerman
patent is extended or adjusted under 35

US.C. 154(b) by 615 days. (57) ABSTRACT
(21) Appl. No.: 10/052,692 An automatic scrolling mechanism that converts the passive
browser/web/computer media or any other information
(22) Filed: Jan. 19, 2002 repository into an active media that can actively present and
“push” information to the users/viewers while retaining the
(65) Prior Publication Data browser/web media’s existing “pull” and interactivity func-

tions. The same mechanism applied in TV/Video Media can
give the TV/Video Media interactivity. The automatic scroll-
ing can be controlled by placing a cursor on various contro]
icons, such as a respective end of a floating border structure.
(60) Provisional application No. 60/262,998, filed on Jan. The structure may be a box or a line. Furthermore, the

US 2002/0126155 Al — Sep. 12, 2002
Related U.S. Application Data

20, 2001. structure may be a cluster of arrows, or other symbols. In
operation, while the cursor is on the respective end, auto-

(51) Int. Cl. matically scrolling occurs to bring forth the content that
G06F 3/00 (2006.01) extends beyond the field of view of the browser display

(52) US. Che veces 715/785, 715/854; 715/784; window into view. As the content is scrolled, the content is
715/833; 715/501.1; 709/217 moved into the field of view of the browser display window

(58) Field of Classification Search ................ 345/786, in a predetermine direction designated by the respective end.

345/785; 709/217; 715/784—786, 854, 856, Sub-windows are also designed to be independently and
715/862, 833, 501.1, 512 automatically scrolled or floated with respect to the content

See application file for complete search history. of the main browser window. Furthermore, this invention
automatically activates links created in an information

(56) References Cited repository, actively retrieves the linked information, and
U.S. PATENT DOCUMENTS automatically present and scroll the retrieved information to

; . the users/viewers of the repository. As the content is auto-

5,196,838 A “ 3/1993 Meier et al. ............ 715/856 X matically scrolled, the repository is pushed to the user and

.. 715/856 &

5,689,284 A * 11/1997 Herget .......... .
«» 345/785

   
   

allured to further navigate there through the repository.

5,874,936 A ™ 2/1999 Berstis et al. .
6,222,541 Bl * 4/2001 Bates et al. ... «. 345/786
6,321,991 Bl* 11/2001 Knowles «0.0.0... 235/472.01 33 Claims, 17 Drawing Sheets

frame USES Ce Seta ee Dead

 

 

  

FO A | eae

AL RREFaSS E tetoutrome bate. gfe [funk Elum nis | El rree renal

   

 

 

 

 

 

BellSouth® internet Service | ADVERTISEMENT WINDOW
Faster

 

 

Pa = Customee Layout Monday, Agri 18, 200
vos ree ee eee

Nestly snny To
tt HiLow: TOF RIF
: “MEAL Fi USA
es)

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 3 of 45 PagelD: 21

308,653 B2

9

Sheet 1 of 17 US 7

Dec. 11, 2007

U.S. Patent

 

2 einb) lJ

te A IE Tae RRM Y

jee soonachenes 6 IRTP PAA 6

 

 

 

 

 

SOY 4008 (AOI

da04 Aung ©

LQT!] dab ardece movin ~~ '
4ob8 Auuns Aeg = Cr |
wn Jd Rv ‘

depé Auuns Atisoy &

  

 

 

nis - SULLY mn, wero)

 

en a ee ey

 

 

 

 

              

            

   

TERT upd) ver aes|
el
FIO ARG Regal
TUBS suse

Ae TRV “ISPS, Hi

 

 

 

 

 

amon eels qui eruorns (> syn]. ¢

 

 

' E

af

et

peennesied tl om & ere

 

 

  

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 4 of 45 PagelD: 22

653 B2

9

US 7,308

Sheet 2 of 17

Dec. 11, 2007

U.S. Patent

Y

g esnGiy

AME RAO ES RCE

O ult @) _| & | «poeyegeay toy WegunneieccorbonghzjeveteLs eooocrs hee esi a6

 

 

 

oe eee

 

 

 

 

 

 

 

 

 

 

 

$007 J008 S0Y/H (pay Mee em
ao. tuung © rp

Sh ON” SLO THYHO:
dol 244008 30%) 4 i

—-.
deg Auuns Apueg = | TBWSS aL !
wn T wm SUEED "Fao FRR » ERR SURG “KyReg * FERANG FO FH
eB dadL MOY ees oe
debe Avuns Ansar] 2)

Pegg rey “ays: ay os em, RY Tay SAT

 

 

 

 

 

LATE TE as c Sea . " pay —e = |
ce ee | 6 mosis
tee | See [ «ja <
ro4 ye ; X oof , we -*Y a , Zz

OO [SR

 

 

 

 

 

S(O] UsTISUUT

 

“Tan Buy
ie
‘esaynduto

|

PIs IRE Keg
| PUSS AB
t

 

 

 

 

 

 

 

  

 

   

 

& Ei - a oe

  

Oe. ee i TRO WHS sey Ss, i ei
TEWOUTEOOUS |TEUD | NUNN Hog | MEO | SEER | TEPUSTES (AL SS00R | SHOTS | TEDIS | Be eS SWOH zs. ay
biboz 's5 1dy ‘Aepuoyy jnodey aziwioj}sng A
Joey Jems
i; oe > 6
« ~ URCH @alyl Hurt ezumnsno [A sp|| .05e)., re . hey See eee smPy ('

stg hese :
cae ‘|

 

   

 

aan = oa

 

Peer yte)es| BESET cee rn ard

 

Ak Bm ee,

es

Th. en Ras

 

 

   

 

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 5 of 45 PagelD: 23

308,653 B2

Sheet 3 of 17 US 7,

Dec. 11, 2007

U.S. Patent

€ e.n6i4

Lt owl OTP + - on wt

 
 

 

 

 

Ge a oust @y: * | & __| Wnosyoqaays/tmeiy{sor'e

 
  
  

 

 

                   

 

‘ +
400da08 NOVA “aE *
[za agi suns ©) i | veo GL:
Wen IN SLO TECHS: ! ae _
44119008 OV yeeay TUT HS aaa i :dupdg
Jobg Auuns deg = ok |

deSO debe (MOVIE

|

!

T

|
VN Ta AUN: | | _ FUER FREY FAS:
dap Auuns Aysoyy ~~

   

meE ay an Se eetie
Doz ‘Sh judy ‘ABpUOW \NOAET aziWMO}sna

  

 

Josey

MOQNIM LNSWaSILYSAQV BIIAABS JOUASIU] 4 YINOS Jag

 

 

 

 

 

 

 

 

 

 

vo una ena Sur ez onsh a(S sgn | || bg:

   

    

   

 

 

SPB g
‘the AD} a ze) .
oR A PAT gia iO,

oT? sega ys. maths

Lite onthe R aaaierooe th

 

         

 

 

 

Saenenren yausaquy qyososa ny - iene 4

 

 

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 6 of 45 PagelD: 24

US 7,308,653 B2

Sheet 4 of 17

Dec. 11, 2007

U.S. Patent

 

 

 

Burpnjouy) saayo
WsTINAS O1Eys
WSN [18 40) siesep
Joejuos syaiy
uoywayand aBad
9g enbiun sys

vsn
Sup 0} sUURLY JBACIL [epUdTSy
Kwpiyoy
uedHaLAy YON
enojngey e UM
0} eaueys e pus

pue Burjepaqua
sepnjsur anss|
Aigag ‘epeuss
pus YSN Oui O}
HONS YA 10) ayAisayy
pue jeans) Buena
O} payeripen
aurzelew ncaa
Wry Aros vy
espeury Aypequessz

 

 

 

 

DNIALT dooD

nesPRUSLESD
“eS TEM

SP) owenxy Aepyo,

TOOR SPLUISHYD | Wes-araAlAnog

Aptey lang
HAA IS

sadg

oF PNG

Assy oe SRL ITNT

1¥ LYOd aH

 

 

 

Petre ts a) SPIED MrsteeTs RBI : iki he Oe ee a a

 

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 7 of 45 PagelD: 25

US 7,308,653 B2

Sheet 5 of 17

Dec. 11, 2007

U.S. Patent

 

 

‘siaGipng fe 10)
UO/epoWUOs se
jo ads;

ue pus peo. ‘184
‘ye Aq Bujaasiybys
‘quojesado

ino, Soule
*(eagseippe ew
-@ fue séysqem
Buipnjou) seoyo
Wweunol oyeye
YSN [18 10) sileyep
128]U02 8481)
uosieaiqnd ebed
“9g enbiun equ;

 

 

 

 

 

¥Sn
Alp 0) IDUURIg JIACIL (RNUSSSZ

Fees GQ/3}N8 GAB yu!

“Aepiyou
vesuauty YWON
#najnqe) @ uA
0} esUeYs & US

pus Buujepejue
Gepnyaui ones)
Areag ‘eneued
PUP WSN 64s OF

 

 

 

ORS

 

Sry
Bena

 

 

 

 

. . * e

* oA) « e 7a .

« dhiainaiy . taps OL PING «
TRA A] ow af iat Gly 8 oe TAULIALYy © Suginy «
DNTAI qdoo®p OL I¥ LYOd aHL

 

 

 

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 8 of 45 PagelD: 26

US 7,308,653 B2

Sheet 6 of 17

Dec. 11, 2007

U.S. Patent

 

RIOFIGIA 40) O/ALSS
Eo sue:
9} payeoipep
euizeBew anojos
(inp *AYIUGUI by
eapaury Ajepuessg
pou) pee afc) WORN YTD

ced we Nate oe eae nente

Udjisae

TIVE Lapeer

 

 

 

 

aN) awd

doo OJ.

WEEE] © ROINS, OITA

Flan
el QUO’ iy

T¥ LUOd

 

 

 

 

‘
cat f
2 Tbh. Tes rete Tee

 

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 9 of 45 PagelD: 27

US 7,308,653 B2

Sheet 7 of 17

Dec. 11, 2007

U.S. Patent

fe 1 Tapia, WB ||

 

          

NCO ESET 9
|

 

 

ENS ‘Qos

           

patie

    

wiSUNno} B18\@
VSN 18 49 sieiep SoS
198jU05 9184
uoyesiqnd ebed (ow
3g ONbIUN su .
wsn
Oy) 0) JOUUBIg [BARI JeNnuEssy
Kepyou
uequeUy YON
srojnaey 8 UA
0) @oUBYD & PUR
Reed COVE OAR LUC
pus Buiuispejue
SOPNjoul ens;
AueaQ epeusg
PUE ST] but 01
GIOFSIA 10) | Aj SO}H)
PUB j0AB.) Bulanos
6} payeaipep
guizeBeus inajoa
ry Atypuowg y
sIpawy Ajenuassy

Paes pas shea oti

 

 

oH?

  

   

_DNIALT

 

 

. UNA FRULIDIS

AfAy etefiicy ©

  

gtuait tig
far UO

qdoos 0.1

TETHER LEER if e

 

wade rt magya 1°

T¥ LYOd

 

[a

FHL

   

“ Se gene ara epee: me nae

wa oe

TS WDOg AEBRORN

AMA phy «

Eng

 

 

HAN RMPUTSRUXI Ud AA?D Cera

 

 

 

Be! a 2 eavnnod FE) pmo bP EES e ped et

 

 

 

 

m3 pre yous WY] yOSPIy, -

MOR SORTS SeaiONed 2h

 

      

 

EPR RTE = Tf

  

arn er HOE
US 7,308,653 B2

Sheet 8 of 17

Dec. 11, 2007

U.S. Patent

Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 10 of 45 PagelD: 28

3p eun6 a

eter °
OS AE ae

3 KE! dilate / =

      

reps any ete ey

aaa padi alae: ich nerea deed

BR ce meth ee a tn

 

 

2vvvizezegd

 

 

 

were FIRE OSE. su
eee mee

 

 

scat y f fF 7 ; . ' ” : 7 ‘ 7

Syma ‘ - , . ‘ " . ;

" eo: ae Samana Ms
Py “ ‘ . ; Pr) aL ACK 5

an Te

 

 

 

 
  
 

 

 

 

TWA au @ . e
root SALINE © e *
ahistigaas © SOAR Ate o " °
ahuaaejay @ SUS TJAlyy lav) ay ping .
shia ye 8 BLA LALA] e SUONTiy ©
BNIAU qoo®D OL 1¥ LYOd SAL
; oe way '-2eepUT sew AUN!

 

       

na mote

- aN! ve
OAL,
vat eae SOE HORE

mere’

 

BEE) 6 tiene Bema ae

 

    

   

erie) EU) § Meter oe mentees
US 7,308,653 B2

Sheet 9 of 17

Dec. 11, 2007

U.S. Patent

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 11 of 45 PagelD: 29

yt
¥

ae a, yy

POE LoL HOt
yet

 

  

Fingeye yb asashay
AUAGT Pape te

  

Winer te gy
Ly dafire
aks yyy dup?

 

tie

      

 

7

a
BERED

 

 

 

eM sSat APT)

SSBPNG [18 10} ae
uoyepowiWosae Psat
Jo sedfy

{]@ Pue pao, ‘je P i: : j
‘ne Kq Busesyysis . Se yi ewagxy Aepyo
‘guajesedo aan

 

 

 

 

 

way"DxepuT seu uudnat!> (a

 

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 12 of 45 PagelD: 30

US 7,308,653 B2

Sheet 10 of 17

Dec. 11, 2007

U.S. Patent

M

“NS anaues a BY} |

 

 

 

nH

 

COOSE WO AMD fC7 ‘27 pooMmYLAR OFae!
ise ab (senssy fads

aQuyrang,

 

ow “eect tm ae) Zp
ra Bhan VER aa oe Pa ee |

}

      
     

re! fee Fle
CLAY we sig Sef a “7

  

           

LstPAUIOn f degy aye {day f

RUC,

 

 

 

 

 

 

 

     

 

Seether yeu uy yy

  

ee road

  

Penn riit) 1
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 13 of 45 PagelD: 31

US 7,308,653 B2

Sheet 11 of 17

Dec. 11, 2007

U.S. Patent

  

  

        

 

 

“qouqpaey |

 

M (uoaiuy) owe 208n3 BAOYy ‘UNA a “

7} (UODi/yUll) yO JOSIND BAOWY BUBB
fore secBeje) ©

 

 

en BeBRg =

[ewes sseuieng Gey

vaWoMr Eq pe

jueddy GIN)
seuoBaye4 Ip 1 &

dang

 Gapoteie5 jess iydeig |

(@uucy SemUISNG 6,uEeWwara a} @emalg CL

Mans vay

[eajydesy
TBYS 41ND ARAAGIG 0) SPAayey

eping sno, enyiq-ysey,

 

   

Ee)
Spicy

DNITALT

AUALRE BA
Be UE LAS

qoo®

  

 

 
 

        
            

oL | BUCH | \ we as | StH {Og | SeQINGG Ue OH | aN S/NAUOR

 

 

We MEY @ pe
aflialaqayw 4 FAILNAB Y
acl Ap) ©

ABUAL IQS: @ aAL, og? WW

OL T¥ L¥YOd

 

 

  

oe #8

   

   

¥$ en 3.
' . ne, REAR oF GT RO
BONES BDLBIOUED GoM aojtudag 8018) uORDIUNuAD “qoqnuég baepueD a
SuU-uO Uy BUENO UY puyeug uy
mrmoboiydeM, mame TO,QUIUIOT ehaeigsy

saLI092y8D
fuddous «
sats e

land OF BING «
SUNNY «

aKRL

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 14 of 45 PagelD: 32

US 7,308,653 B2

Sheet 12 of 17

Dec. 11, 2007

U.S. Patent

CRE! au @] | | coy ETSY ITM Mono Lt WTNIa SaaS NT
=

a 28 GeHENs 10 puauAD ‘HAytAh PBF ~~ _OSOGA y7 ‘Soleo SO 19 POowsUA OSASL EBZOPSE (ODE) Rs ELZe~os Cen) auoud Gunndwos P SuonPOUnUWOD Saryy pauased Swap | ne" cooe—eeet of

 

  

 

 

—
age snap Avog eet: “UOpreUuapuy 10) ELzo-PgECeOr) 1189
___ oenconyndueg §— 93141 40) Era: rgcteor) 189 UO] BUMO)UL 4p EZZS-PSECBO) 8D “\ulben

aimee = om oly ‘onea Nok voyewojuy pus seayes '6}9NpCd
_Sornpuosjuses] —— ssoyauinal apind/eoueuoyed 1889 Buy 38 ‘Ang eaud/eouaiueos pus ssudeauemuoyed 198q 94) Buunsee pue Buipuy u) nox
jeuarssajnig Sugnduios Ugo Asuow suciniog Buynduog yeag e4r te ‘4nq ueg Keuow ysiseu oy Kpaw aie Bun pood jo seunxn;
a , . heat InIMl BON Siggey jg8g GUL aheyoed SuolesIuMUWUOS (Bj) $seg BY, pub speeu BU) jo sale Aleve Uj Syeleioeds
yougnes4 | dye
— ees... fora}, 6 S219 @GLslIUGD UONDINURWWOD aoladas ebssioueg jousAg
“ 6 te 4 iM ' ‘ ‘ + ’ i
«sped «| ny autpug uy auy-ug uy
jeuuoy esauieng @e, {LET lqean ; mrmea.ioyarure) near Ay

   
      

 

|

'

~— seuotisye> [yeoyudesy|
[eWWoy $SBUI8Ng B.UeWOAA 0) BEMDIQ OL

 

(UOSI/qUN]) CUO sOsIND aAcW cue €

a9 ue

B ‘(uoor/yut) aquo soging eAoty ‘suesw Dp -
sopobe) 95
jenjydeiy 4/7
BIS INO GSAOIg O] SPOyjay
@PING uno] CALG-386L

WOO SYAIASOS

 

 

 

 

 

     

 

Be “a | ‘eG saenns rnnes

‘on ‘

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 15 of 45 PagelD: 33

US 7,308,653 B2

Sheet 13 of 17

Dec. 11, 2007

U.S. Patent

 
  

oS gone @] |

TRISH ALTERS

{sayouy uj 1913)

re eN | (ounore yeobve) i seus v

HuUsWEINSCO LW

 

 

 

8 _J td | be I 6 J ia

a | 4 a Qo |
co ee SUDISN INE JO} GUBY NTAYD | 10zIS—

 

BSOISIA | ‘spuajg vapueds J JOCAA uaun |
BoNeyUAS ap = SPUBIA CCAR | OS gy YOO wy

worms oes veeeee = SuOHEM|ON yj MAY HOY _y 9NQEA

 

“Keg 9 stig Maly A WW 4beed 'HUld Al
HOU A SNIG elegy _f RICH 'MON9A _I Uae A
ding | eniy | afuaig 1 ebjeg'pueg aw
WIA Ly Vew® _| Poy 1] Weed OYUN A

SUO|SN|IX” 40) aay 4I0UD _| S6U0) 10/05

 

   

  

_rpagpesg | doy

UN led ae |
eo!
|

ang @a> -
(Ory! Cv «

Aone quntoid out

SPIN wnol sAq sey |
PIG UALANOS

 

iN e

VOGT es rae tasdet
jo())) waaay rs

vOpeUNOsU Is VULFMUIOg We

Cy goo OL

buaweW pleog 1) YoeedS Rumi) 4 Ne vewnjeng |
JOMIAA J wunieny 4 dewuns pp Buudg w!

 

 

AME Wows tage Anew oA mo svermEnD On 59 Au ea woumnyoxt GARY NA 4)
{euwu04 sesuisng | VeUO AR | plozint jsuBddy

pamyeag | jutro; ssaurisng | naurosy | pareddy | aroo-alAl,; uo

UME SAY ©
,e aba 48 n .

   
 

° ° abraryuuay ©

— 104! !

T¥ LYUOd

 
      

   

  

ewe

         
      
     

z
i

ee nmenrt

 

pedi « Hurddoys «
sayoae shi ® saUsS 8
swargnyy « JapIE cL pg ©
aniAuogty SUOINy «

aHRL

 

 
 

 

 

 

     

 

     

 

i ee sean: “mess (0s

Petrie) BC IPETS PLO} pyrene £ Spiny ino] aanig- say wey vtaiquesl Lf

        
 
 

 

REQ aces oe ae

<3

yen 22 COST RABE MRR el zed - |

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 16 of 45 PagelD: 34

US 7,308,653 B2

Sheet 14 of 17

Dec. 11, 2007

U.S. Patent

     

Agipaig Gua, «
voyybug »
— sGeqpue. ©
BUI SB. .@
SMBUS ©
selosseooy «
PUBEqwil @
pnogy udesor a

vey a
uojeipuey ©
Dey UeTMy »

UBWOAA ©
(eiedery Uojyeey ©

|
|
ssa ge |
|

 

 

N

Keue einjaid ayy

jo (1')) waueg ae “oo

  
   

wpeqpee, | ___ aeH

oN seBeg a>
may
LF eves

Vahey s ss aa ny ea ta

as one

 

BUsiAl xs j e7unGei3 4 euegaeg ® 90100 a TaNvHO J
Jayopeubpaag Wales ,. siQuog

 

eoeee 9 Ayodg ua y Sieyns iospeg _)
Wepow _) SoyuRWoN weg y= Bunyguuag |

ouyig y yseoq heey | ay
‘mped ped SHA BiG adzeg dexog bin HoH
cen mes ne ~~. ~ BUOISMIKy sy Buay y9eYD | BBIAYS J

LOPAUy OF LS(BAA
:8Ouy O} 1AlBAA {
UIOAE) 0} 8ISAA

dy OL BIEAK ©

TSIBAA 0) ADBRY 4
‘yyiuey wry 3
uepnayg o; sepinoug q
(punoe jee8.8)) diy 9

a |:fpunose jeolbwe) B1BAK

id ‘{puncue jsefze)) seun y
it Teauau| uj wy)

quawesnanesy

iti

 

 

J] | Zh ob Lj 8 J $a
tee cee SUOIBNIKZ AO} ueYy YY | tag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATCT UORRWIOWU] OIT,U}}O-WUIOG
OPING AND], OANWOL | “asoasiA |) spusig xepuEdE —) [OOM ) ueUr) _y
[* WOW AYALANGS souayiuds 21 SPUR IDO, | NS 1 OND
me [a eee ee ~ eee — dee colagheaddyfunye, UNA melo Lmscall P
_ anne FOE ene aon on We Ones
Triste Evie nr ber it AyAyorryiepea apine RMN TERI

    

 

 
     

. 3s ened
a ge eo! ce a

Poon tc Spas :
Deda Se weg

   
 

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 17 of 45 PagelD: 35

US 7,308,653 B2

Sheet 15 of 17

Dec. 11, 2007

U.S. Patent

faves stone ie Wowues ‘uoysgnb # PARI QEOGE WD FOIE D £97 1g PooPBYie ONGeL cava tow a Pd E22Ob9E(B0b) 8ulUg Bugndwog F suo RPOUnUED TARY Pues maoy tn ‘iw , (00S -aeD
Fit arnt fairy pail} dew ays | ay oy | seaiag qeuslaw aN alMAudg

 

 

 

  

Pissed + SUT!

 

 

“co “aN
| ‘Ayyoes
. Uj etuey) Bupsoyaind og jou ji na, AUC BALC-Ee. © M1 SY

 

              
                

Sp pets f,

MM EGE

 

 

 

 

 

 

 

 

 

Ir
E |
“ymin MOA SUBUWOD AVE J8Ue 70 ‘Wax OA Apm gy) DleZm
4n0 @aaudlu: BN djey ‘Kesgi ano oO} sieUBjsep O1cAR) sNOA pply
aaoge puE Qos anage PUN ag
sno BOUTS €- OOF IS | BE HO
a “ ms'i¢ <- CON 1$ 59 <~ or
_meapees | eH OOS Oe ee
an eeBld Gf OL $<-OOr $a) ES
FIRED YY nae tor §<"0% $ Oo ge“ Bt o
THA

 

 

  

 

 

PH) cogp |——ee ee drag oy

CO ELN # ew xen _y sountgig yp eunqged 2 63100) TENVHO |

Aeue eunjaid oy; a) nu p8eg BTS Q, CIMAUOG
ey diuewey Err

WONTUNO BEaUP FONG! “eassejg y  Avodg way) aieung epeg |

SPINS sno) sAQ-380L WEP, _y SIUBWOY wd ¢ = BUYZIO |

 

 

 

 

auule aa } 880g Agsg m a9 I

                

stat

csDhaied wpb w= NCE

Pass:

PetetcAwe

 

 

 

 

 

 

 

 

 

 

 

 

 

ee
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 18 of 45 PagelD: 36

US 7,308,653 B2

Sheet 16 of 17

Dec. 11, 2007

U.S. Patent

  

  

 

7 et @)..)} Lo Pewee Sere Parte Le tapes
Sas

ie seugeseony «| ; _—__] "WOE OF 188A H

puslequil s ‘ ‘diy 01 1818AA DS

progy ydasor «

s819 1G
Out Gay] o |
WUleipuee # .

POGy Ujany «
vEWoAA 2
jaeddy uayses e |

CSERSES IM + ate \
HPT VIS ND COU TEMTIN

on™ rues |

(eeliz'eytr'ey®
(ereiizzir'zy9
Ce'eii2uycrily

 

 

 

 

 

 

 

 

 

 

a

Su 1B ainyord guy 9 (2°)

WAND EUs (uooY AUN)
QYue 108N4 BAD

yoeqpee, den

oN St8eg 4
ns ey

(OE veep
(ogy

Asie aiyaid ayy

 

 

 

jo (y'{) mewary Zar
UOHRUAsUL SaIaIUY-JO-WUZOd|

\ jog}
SPINS INO, CA IseL “wild Wey) bane; day NO ‘hojeg BuoRSORY Gun 16 Aue 6; SoWRveyead ou BABY wd ai,
ir Wor BUAIANGS _ JBWI04 seeUlENG | UsWOsA | PBZ [Reddy

wutunory
fost Aue einyaid @ jo

UUINIOD RUZ PUT ARTY I}

{uoalpiuil) of 08ND BAD ee

{
j

}

 

 

~~ “ggoasiA yj envaig wapuedg yf (aan fp UaU ||
soneuuiks “4

kid 4
01g

aiding | anby |

Val0lA,

} ‘WIIBAA 0} 198 J

5; | 4YBUEy Wy 3

ais J JOpiNoys 91 sepinous q
q } | ‘(puncie aoe) diy 3
¥ { (puncue isayews) [sIBAA g

| ‘(puncle yseBie)) yoauy y

 

wo eb bi 6] éa

| Zz} Oh J BJ 3A
== SUOISNIOND 10) Wey HOBYD | 1BZg~

 

SRUBIE (COA _y HHS af WOOD ay
---—— BUO{SM[IXA 10) Slay HAND fF INQUy-)
AGM A) CMA) URS Wg AW
af 2M 8g J POH MOEA _} UA Al
eBung ; atieg'pueg a
poy 5 WhAIS OU A

 

J veND

++ = GUOISTIANS sy aray YIU 5 BAUAY JO}05~ |}

 

Sunesw pisog 5) useeds Guws ) WeiAsaueteng

JOWAA _f UWnINY 7 fang » buds jw

 

 

 

                                        

whey mage ierte

 

fod ls _ ——

 

 

 

 

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 19 of 45 PagelD: 37

US 7,308,653 B2

Sheet 17 of 17

Dec. 11, 2007

U.S. Patent

Sf war @) | |
[= vem =
SBUOSREINY @ |
puegjequil #
pnogy ydesce =
{
'

Fld tila ©
Gee “uw o
Gicipuse a

peey uneny «
UsUsyA ©
\sieddy uoiysey #

Tas SA © Ab Le

QOS

 

  

eee oe queUNseeRy
(oko ss a wy ba al
! re _} a J od §itJ g9A4

 

 

~reeaneeg | dian
<N sefed d:
ana >
[ort] ene
'oeyy
jot, Dewey

 

 

    

@piNd snoL eae weL
NOD FBALANCS

ae ete ee oe eee ee ae

uopeuuaj sasaiUypyo-wuyjog

 

 

*

 

 

Og enbiy

" ‘UIQId) 3 ISIBAA H
‘iH 07 1SIBAA S

JSIBAK OLIN J

‘yyGue7 wy 3

Jepinoys oy Jepineys Q
‘(punaie yse6.e) diy 3
‘(punose 188))8WI8) SEA
A(puncue yseGue)) seus y

—_—_
—_—__l
—_
nn
__
___|

 
 

SUDISH{QKA JO) ey yD8UD fy 502s !

@sODsiA, _y EPUElg xBpUBdG | fOOAA _} BUT] 4]
SIIBYWAS vy eplejg jOOAA 5 ONIS af UOIOD W
ee eee BUOTEMIND 20) BY HIEUT _ fp BpqRy-
 faig gy eng ten ay WI) USeeg MIG A
42812 af anig seq J Pig MOO, _| Wag A
ang 5 entry J etueig ) skeqg'pusg ay
WOlOlA, 5 vag J Poy ) WeAD SUA A
SudlsNjaNy JO) BBY Y90UD _j BOUOL 30/05 -

 

 

JOA J UWI y Jewung ~ Buds Ww
— 404
“URI LYS Game) AIL AOA 'mo[eg suOREEN mie JO AUR 61 eoUmyEId OF Brey ROA 4)

Buneay prog | yoseds Sums yeild sewoleng 2) ‘

 

[ewio4 sseujeng | VeWo,gy | Paez foueddy |:

                            

retycgee sytpitgaetay Aye
CET TGR

ores werent arer

 

 

 

 
 

 

 

 

weet CO

ae woe
d

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 20 of 45 PagelD: 38

US 7,308,653 B2

1
AUTOMATED SCROLLING OF BROWSER
CONTENT AND AUTOMATED ACTIVATION
OF BROWSER LINKS

CROSS REFERENCE TO RELATED
APPLICATIONS

This application claims priority from the U.S. Provisional
Patent Application Ser. No. 60/262,998 filed on Jan. 20,
2001.

FIELD OF THE INVENTION

This invention relates to automatically scrolling parts of,
or the entire content information displayed in a browser
page. The invention also relates to partitioned display win-
dows within browsers, and more particularly to display
windows that include a plurality of structures that can
effectuate scrolling through the content or pages of a
browser wherein such content or pages extend beyond the
limits of a display window.

The invention also relates to preprogramming automated
activation of links contained in browser pages, and auto-
mated scrolled presentation of the linked information.

BACKGROUND OF THE INVENTION

The two major classes of electronic media formats that
present information to viewer of the information are: (1) the
television/video format, and (2) the browser/web format.
The television/video format actively presents/pushes con-
tinually changing information to passive viewers. The
browser/web/computer format is passive, requiring a viewer
to “pull” information from the storage devices of that media
by entering input requests/commands through an input
device. In other words, the viewer is required to actively
navigate the browser/web/computer format to receive infor-
mation.

While the television/video format is convenient, requiring,
no viewer effort, it lacks interactivity. The browser/web/
computer format, on the other hand, sits still, is static until
a viewer makes an input/request through an input device to
request or navigate to certain information. As can be seen,
the browser/web/computer format allows for one input/
request at a time for one piece of particular information, a
procedure that is tedious and tiring.

Referring now to FIG. 1, for browser/web pages 10 wider
or Jonger than display window 12, conventional browsers 14
include vertical scroll arrows 16a and 165 in combination
with a vertical scroll bar 16 at the right edge of the browser
14 to move the content up-and-down within the display
window 12. Furthermore, horizontal scroll arrows 18a and
186 in combination with a horizontal scroll bar 18 are
provided at the bottom edge of the browser 14 to move the
content Jeft-and-right within the display window 12.

In operation, the user of a computer may scroll through
the content by moving the cursor 20 to one of the scroll bars
16 or 18, pressing down the left key of a mouse and dragging
the scroll bar, up, down, left or right, via the mouse. When
using the scroll bars 16 or 18, the entire content (top to
bottom) is scrolled substantially within the designated drag-
ging area of the display window. Hence, when dragging the
scroll bar 16 or 18, a user can gradually, or quickly at the
speed of the fingers’ dragging motion permits, move to the
end of the content by dragging the scroll bar 16 or 18 to a
desired point, or to the end of such designated dragging area.

10

15

20

25

30

35

40

45

50

55

60

65

2

Alternately, the user could scroll in incremental steps or
distances up, down, left or right within the content by
repeatedly click the left key of the mouse on any one of the
scroll arrows 16a, 16), 18a and 18b. As can be appreciated,
these approaches are tedious and finger tiring. Moreover,
this approach is even more tiresome when using a mouse-
pad to operate the scroll arrows 16a, 166, 18a and 18) and
scroll bars 16 and 18.

In order to access and view additional information linked
to a particular browser/web/computer-display page through
the “links” contained in the page, the viewer must move the
cursor to a particular link (for example, by holding down the
left button of a computer “mouse” input device and sliding
the “mouse” on a “mouse pad”), and “click” (the mouse left
button) or push a button of an input device to request that
particular information to be displayed on the display screen.
Such operation must be performed one-link at a time, while
requiring the viewer to know exactly which “link” to “click”
for what information, or to explore, experiment, and guess.

SUMMARY OF THE INVENTION

The present invention contemplates a method of display-
ing and navigating through repositories of information via a
browser by automatically scrolling the content/pages of an
information media without requiring user/viewer input.
Thus, the repository of information is actively “pushed” to
the user, while also allow user to interact with the informa-
tion and the media. The method automates sequences of
blinking links and activates links that contain essential
and/or important information to particular sets of viewers/
users; and automatically and sequentially presents/pushes
such information to particular sets of viewers/users. The
same technique can be used to “partition” a TV/video screen
and make the TV/video screen “interactive.” For example, a
model is wearing a particularly stunning dress, you can click
on the female figure, and the information, and the purchas-
ing link appears on a separate sub-window. Similarly, if you
like the “car” James Bond is driving, or the suit he is
wearing, you can do the same.

The present invention also contemplates at least one
sub-window inside a browser’s main-window that can be
independently and automatically or manually scrolled to
display content of that sub-window extending beyond the
viewing field of that sub-window. Or, the sub-window can
remain floating in-place on the computer/browser display
screen, while the main page(s) of the browserwindow is
automatically or manually scrolled to bring into view the
page content that extends beyond the limits of the main
browser window.

Furthermore, the present invention contemplates a
method of controlling the automatic scrolling within a
window or sub-window of a browser/web media page.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 illustrates a conventional browser in combination
with a page presented by the conventional browser.

FIG. 2 illustrates the browser, in accordance with the
present invention, in combination with a page, containing
the floating boarder structure that facilitates user control of
the automated scrolling.

FIG. 3 illustrates an alternate embodiment of the browser,
in accordance with the present invention, in combination
with a page.

FIGS. 4A-4G illustrate examples of the separately con-
trollable autoscrolling features in between the main page and
sub-windows.
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 21 of 45 PagelD: 39

US 7,308,653 B2

3

FIGS. 5A-S5G illustrate an application of this invention in
a Tutorials/Guide environment, where instructions for the
user’s action is contained in a floating box that remains
within viewing field, while the changing content of the
Tutorial/Guide is automatically activated and scrolled
through the browser window’s viewing field.

DETAILED DESCRIPTION OF THE
INVENTION

Referring now to FIG. 2, the present invention can be
added as additional tool, or substitutes for the vertical scroll
arrows 16a and 166 in combination with the vertical scroll
bar 16 and the horizontal scroll arrows 18a and 185 in
combination with the horizontal scroll bar 18 with a first
boarder floating structure 30 on the right edge, a second
boarder floating structure 32 on left edge, a third boarder
floating structure 34 on the top edge and a fourth boarder
floating structure 36 on the bottom edge of the display
window 40.

In the exemplary embodiment, the first, second, third and
fourth boarder floating structures 30, 32, 34 and 36 are
floating lines or boxes or other geometric shapes that have
designated ends for designating a predetermine scrolling
direction. The floating line or floating box is considered
floating since it always stays in essentially the same position
as the content moves within the field of view. The first,
second, third and fourth boarder floating structures 30, 32,
34 and 36 are the user’s control vehicle or mechanism for
activating and controlling the automatic scrolling function.

In operation, when the cursor 42 is moved onto either of
the top end T1, T2 of one of the first and second boarder
floating structures 30 and 32, the page is automatically
scrolled up (or down) to bring within the field of view the
content of the page that extends beyond the bottom (or top)
edge of the display window 40. Alternately, when the cursor
42 is moved onto either of the bottom end B1, B2 of one of
the first and second boarder floating structures 30 and 32, the
page is automatically scrolled down (or up) to bring within
the field of view the content of the page that extends above
(or below) the bottom edge of the display window 40.

In an altemate embodiment, only one of these paired
structures 30 and 32 are needed. Having both structures 30
and 32 brings added convenience to the user/viewer to
choose for using the structure that is closer to the present
cursor position.

Furthermore, placing the cursor 42 on either of the
right-side end R1, R2 of one of the third and fourth boarder
floating structures 34 and 36, would automatically scroll the
page to the right (or left) to bring within the field of view the
content previously beyond the left (or right) edge of the
display window 40. Placing the cursor 42 on either of the
left-side end L1, L2 of one of the third and fourth boarder
floating structures 34 and 36, would automatically scroll the
page to the left (or right) to bring within the field of view the
content previously beyond the right (or left) edge of the
display window 40.

Alternately or in-addition, the GO/STOP/PAGE/CON-
TINUOUS and SLOW DOWN and SPEED UP functions
can be implemented with any desired/appropriate symbols
or conventions. In the exemplary embodiment, a floating
scrolling tool 42 is provided. The floating scrolling tool 49
includes a go button 43, stop button 44, page button 45,
slower button 47 and faster button 48. The floating scrolling
tool 49 is a user control tool implemented as an embodiment
of this invention. It remains in view while the page content
is scrolled through the viewing field.

10

15

20

25

30

35

40

45

65

4

The operation of the floating scrolling tool 49 will now be
described. The go button 43 when clicked begins the auto-
matic scrolling. The stop button 44 when clicked stops the
automatic scrolling. The page button 45 when clicked
advances the window to display the next full-page that is
currently just out of the field of view. The continuous button
46 when clicked resumes the automatic scrolling from the
current position. The go button 43 serves the same function,
thus button 46 can be eliminated. Since people normally
read in one direction, downward; and when there was no
content beyond the left and right edges of the field of view,
directionality need not be shown. However, if the page
requires right and left directionality, directional buttons may
be substituted for the single go button 43. Finally, the slower
button 47 decreases the scrolling speed while the faster
button 48 increases the scrolling speed.

The automatic scrolling is automatically stopped when the
cursor 42 is moved away from the top ends T1, T2, bottom
ends B1, B2, left-side ends L1, L2, and right-side ends L1,
L2. Moreover, the automatic scrolling is automatically
paused at every full-screen or full-window shift. When the
scrolling is paused at a full-screen or full-window shift, the
automatic scrolling can be resumed in the direction of the
previous scrolling by clicking the left key of a mouse while
the cursor 42 is still on a respective one of the ends.

Accordingly the automatic scrolling is essentially con-
tinuous within a full-screen or full-window shift, unless
stopped by moving the cursor 42. Furthermore, scrolling can
be programmed to automatically stops at the end of the
content or page, to be resumed by clicking on a respective
end for looping or reversing, or clicking on the go button 43
or continue button 46. It can also be programmed to loop
after pausing, until the user clicks on a link to go else where
in the information repository, or an automated link-activa-
tion sequence brings new pages to the browser

The speed of the scrolling can also be controlled using an
input device or mouse. For example, “clicking” the left
button of the “mouse” (input device) while the cursor 42 is
at an end would increase the speed of the automatic scrolling
in the direction designated by the end. Moving the cursor 42
away from the top, bottom, left or right ends along and on
a respective structure 30, 32, 34 or 36 would decrease the
scrolling speed.

Referring now to FIG. 3, the user-control vehicle of the
automatic scrolling of the present invention can also be
implemented with a cluster of arrows 50 at one location. The
cluster of arrows 50 includes an up arrow 52, a down arrow
54, a left arrow 56 and a right arrow 58. By placing the
cursor 42' on a respective arrow, the content would shift at
the direction of such arrow.

As can be appreciated, the present invention provides for
automated scrolling within a display window 40 without the
continual strain and motion of the fingers and hand that is
required using the conventional “scroll bars” in browsers.

Referring now to FIGS. 4A-4G, examples of the auto-
scrolling features of the present invention with multiple
windows are illustrated. FIGS. 4A and 4B illustrate a main
page 60 having a plurality of navigation links 62 at the top
of the main page 60, to the left of the Christmas tree, and
within the graphics. The navigation links 62 provide for
navigation such as via HTML links within a website. The
main page 60 includes sub-window partitions that form a
pair of columns 70 and 72 that cover part of the field of view
of the main page 60. Additionally, the main theme of the
content 60a is provided to the left of the pair of columns 70
and 72.
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 22 of 45 PagelD: 40

US 7,308,653 B2

5

For exemplary purposes, the pair of columns 70 and 72 is
depicted as advertisement display sub-windows. Neverthe-
less, the main page 60 may have any number of sub-window
partitions that may be vertically or horizontally oriented, or
cut into random areas of the main content. The right column
72 of the advertising display and the main content area 60a
are stationary while the left column 70 is automatically
scrolling.

As can be appreciated, the present invention can be used
to automatically scroll partitioned information apart from a
browser/web, or TV/Video’s main content, such as financial
market news and summaries, weather reporting, special
features, sports news, movie previews, special stories, or
advertisements.

Referring now to FIGS. 4A and 4C, the main page 60a
and the right column 72 are automatically scrolled in syn-
chronization with 60a, or can be manually scrolled using the
conventional browser scroll bar 16 or the vertical scroll
arrows 16a and 164 along with 60a. The left column 70
continues to automatically scroll independently of the main
page 60a and the right column 72.

FIGS. 4D and 4E illustrates the left column 70 is auto-
matically scrolling independently. The right column 72 is
floating independently inview, while--the X-tree may be
auto scrolled or manually scrolled independent of column 70
and 72.

Referring now to FIGS. 4D and 4E, the main page 60a
and the left column 70 may be each independently auto-
matically scrolled at different speeds. For example, the main
page 60 is automatically scrolled at a first speed while the
left column 70 is scrolled at a second speed higher than the
first speed. The right column 72 remains stationary or
floating in view.

It should be noted, the scrolling within the main page 60,
60a, left column 70 and/or the right column 72 can be
effectuated using the first, second, third and fourth boarder
floating structures 30, 32, 34 and 36 described in detail
above. Additionally or alternatively the floating scrolling
tool 49 may be provided. The columns 70 and 72 are for
advertisement in the exemplary embodiment, such columns
do not generally require scrolling control. However, for
sub-windows that display weather reports, stock quotes,
feature stories, etc., the floating scrolling tool 49 may be
incorporated.

The pair of columns (sub-windows) 70 and 72 do not need
to be separated in columns from the remainder of the
browser main page 60. They can be cut-ins within the main
page 60 as shown in FIG. 2, or overlap the main page, as
shown in FIGS. 5A, 5B, 5C, 5D, 5E, 5F.

Referring now to FIGS. 5A-5F, the present invention is
applied to creating a Tutorial/Guide to a new dynamic
push/pull, active/interactive website. FIGS. 5A, 5B, 5C, 5D,
5E, and 5F illustrate that instructions for users/viewers are
contained in a floating instruction box 110 overlapping the
field of view of the browser’s main window 90. The content
of the main pages are automatically and continually scrolled
through the field of view of the browser window 90. The
present invention uses sequences of preprogrammed, auto-
matic activation of links to automatically retrieve the addi-
tional linked information, and scroll, present, and “push”
such automatically retrieved information continually to the
user/viewer as shown in FIGS. 5C, 5D, SE. The “link”
(IITML, XML, DTML, etc.) that is to be automatically
activated would “blink” (highlighted or emphasized in a
manner to call attention directly thereto) before activation.

5

20

25

30

35

40

45

50

55

60

65

6

All links contained in the scrolled pages, as well as in the
floating “instruction box” are functional, ready to receive
user/viewer action/input or selection.

FIGS. 5A, 5B, 5C, 5D, SE and 5F illustrate an application
of the presents invention in a Tutorials/Guide environment,
where instructions for the user’s action relevant to the
displayed information/page is contained in a floating instruc-
tion box 110 while the content of the Tutorial/Guide (as
conveyed by the illustrations and text content) is automati-
cally scrolled through the browser window 100. Any
sequence of links (HTML, XML links, DTML links, or other
links that can be clicked to navigate to a different page) are
pre-programmed to be automatically invoked or activated to
retrieve (navigate to) the linked information, to scroll,
present, and “push” to the user, even if the user does nothing.
All links contained in the scrolled pages, as well as, in the
floating instruction box 110 are functional to receive the
user’s input or selection.

In the preferred embodiment, links in the pages are
preprogrammed to flash and are activated automatically.
When activated, the link’s resulting information is displayed
(navigated to), automatically scrolled and pushed to the
viewer. In the exemplary embodiment, the graphical images
of the cruise ship 114, vehicle 116, watches 118, a dressed
women 120, etc. are links. Everything displayed can be a
link including: the airplane 124, the man 126, the wine 128,
the table 130, the picture 132, the furniture 134, even the
background is a link to something. All of these links are
active and functional while scrolled, and all and any of these
links can be pre-programmed into automated activation
sequences, Moreover, most text phrases or words are navi-
gational links, such as word phrases 122.

When a cursor is placed ona link---whether it is an image,
a part of an image, or text, there is a small dialog box (NOT
SHOWN) that shows up to describe the link. In the exem-
plary illustrations, the link flashed and automatically acti-
vated is the dressed woman 120 in a rather formal but slick
business dress in 5A and 5B, that results in the appearance/
display and scrolling of FIGS. 5C, 5D, and SE.

Additionally, the floating instruction box 110 includes a
graphical icon 120¢ of that same picture of the dressed
woman 120, instructing or alluring the user to move the
cursor onto the graphical women icon 120a and click. The
automated feature of the link navigates the user to the
women’s business formal section.

The floating instruction box 110 contains instructions
regarding what to do, and contains active links 132, 134, 136
and 138 to navigate to additional information. The help
button 140 provides access to additional instructions. The
feedback button allows the user to provide feedback. The
“floating” feature of the floating instruction box 110 allows
such box to be within view so that it can be accessed anytime
as the main pages 100 are scrolled. It can also be “double
clicked” out of view, or “double clicked” back into view, or
controlled by any desirable control symbol or convention,
such as the standard “-” window-minimizing icon in
Microsoft applications. As the user interacts with the
instructions in the floating instruction box 110, a new page
is displayed (navigated to) and new instructions relevant to
such new page appear in the floating instruction box 110, so
that the user does not have to go else where to look for
help/guide/instruction material.

All of the educational or help/guide/instructional material
has instructions at a certain place on a page, or even previous
pages. Therefore, when the user wants to look at it again, the
user can scroll or page back to where the instruction was—if
it is remembered where it was seen, and lose the place where
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 23 of 45 PagelD: 41

US 7,308,653 B2

7

you are actually working on, and needing those damned (are
you sure you want to use this word here?) instructions that
was way back where you don’t remember.

The floating instructional box 110 further includes <P
Pages N> for moving to previous or next pages when the <P
or N> is clicked.

In the exemplary embodiment, if the user clicked on the
graphical women icon 120a, FIGS. 5C, 5D and SE may
commence. The women icon 120a in the floating instruc-
tional box 110 is just a replicate of the women 120 in the
page 100—representing women’s business clothes. How-
ever, if the women 120 was dressed in ball gowns, prom or
formal wear, it would be associated with the navigational
link associated therewith. The “Steps” in the Categories
section of the floating instruction box 110 allows the user to
navigate to any sub category desired.

It should be noted the primary difference in FIGS. 5A and
5B is that the main page 100 is scrolling.

Referring now to FIGS. 5C, 5D and 5E, these figures
represent the pages or part of pages 150a, 1505, 150c for
navigating through the women’s business apparel. The pri-
mary difference in these figures is that the pages are auto-
matically scrolling thus the women’s business apparel is
“pushed” and presented to the user. The floating instruction
box 110' remains essentially stationary. The user can select
various elements in the displayed selection array to see
additional information, or to buy something. The illustra-
tions of FIGS. 5C, 5D and 5E illustrates that the website
pages actively “push” the content to the viewer. In other
words, the website actively navigates for the user and does
not sit still waiting for the user’s input before any navigation
commences.

FIG. 5F illustrates the floating instruction box 110' when
the help button 140 is clicked. The floating instruction box
110' includes a drop down dialog box 160 to explain the
arrangement of the page.

FIGS. 5A-5F include a sub-window 170 that can be
continuously scrolled automatically independently of the
main window of the pages 100, 150a, 1504 and 150c.

The present invention also provides a mechanism to make
the otherwise passive browser/web media active and inter-
active, and TV/Video media interactive, enabling both
media with pushing and pulling functions.

As can be appreciated, the present invention provides a
method of automatically displaying and navigating through
a media, whether TV/Video or Computer/Browser; and,
automatically scrolling the content to push and allure navi-
gation through the media.

The website exemplified in FIGS. 5A through 5F has
multiple categories wherein each category has multiple
sub-categories. The method provides for displaying a float-
ing dynamic instruction box 110, 110' overlaid on the page
that displays navigational links for alluring the user to
further navigate to a category or to a sub-category.

The page 100 is a website home page. The page 100
includes at least one blinking picture or link. The method
dynamically changes the floating dynamic instruction box
110, 116’ in response the at least one blinking picture to
entice the user to further navigate.

Accordingly, the method automates sequences of blinking
links in a page; and activates the blinking links of the
sequences to automatically and sequentially push navigation
within the website. The sequences may be programmed
based on a user’s demographics or profile, or any other
suitable criteria.

5

20

25

30

35

40

45

50

55

60

65

8

The pages 100, 1502, 1506 and 150c include a sub-
window 170. The subwindow 170 can be automatically
scrolled independently of the main window of pages 100,
1502, 1506 and 150c.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled in
the art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for
the purpose of teaching those skilled in the art the best mode
of carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications, which
come within the scope of the appended claims, is reserved.

What is claimed is:

1. A method of automatically scrolling comprising the
steps of:

(a) placing a cursor on a respective end of a floating

border structure;
(b) in direct response to step (a), automatically scrolling
through content extending beyond a display window
into a field of view of the display window in a prede-
termined direction designated by the end, wherein the
step of automatically scrolling continues to be per-
formed without user input;
(c) during the step (b). determining if a full-screen shift of
the content has occurred;
(d) in response to the sten (c) automatically Pausing the
step (b);
(e) after Lhe step (d), clicking a left key of a mouse; and
(f) in response to the sten (e), resuming the sten (b).
2. The method according to claim 1, wherein:
the floating border structure has a top end and a bottom
end; and
the step (b) includes:
when the respective end is the top end, the content is
automatically scrolled down to bring the content
within the field of view; and,

when the respective end is the bottom end, the content
is automatically scrolled up to bring the content
within the field of view.
3. The method according to claim 2, wherein the floating
border structure has a right-side end and a left-side end; and
wherein the step (b) further includes the steps of:
when the respective end is the right-side end, the
content is automatically scrolled left to bring the
content within the field of view; and

when the respective end is the left-side end, the content
is automatically scrolled right to bring the content
within the field of view.

4. The method according to claim 1, comprising the steps
of:

(g) moving the cursor away from the respective end; and

(h) directly in response to the step (g), automatically
stopping the step (b).

5. The method according to claim 1, wherein the display

window is a browser window, and the content is a page.

6. The method according to claim 1, wherein the floating
border structure is a floating line or floating box.

7. The method according to claim 1, further comprising
the steps of activating a user control to perform one of: begin
automatic scrolling, stop automatic scrolling, advance
scrolling a page, increase scrolling speed and decrease
scrolling speed.

8. A computer configured to display a browser display
window having a field of view, the browser display window
comprising:
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 24 of 45 PagelD: 42

US 7,308,653 B2

9

a first floating border structure having first and second
ends oriented in a vertical plane for effectuating auto-
matic scrolling vertically through content within the
field of view in direct response to a cursor being placed
on a respective one of the first and second ends,
wherein automatically scrolling vertically is effectuated
continuously without user input; and

a second floating border structure having third and fourth
ends oriented in a horizontal plane for effectuating
automatic scrolling horizontally through content within
the field of view in direct response to the cursor being
placed on a respective one of the third and fourth ends,
wherein automatically scrolling horizontally is effec-
tuated continuously without user input;

wherein the content is a page, wherein the page comprises
at least one link to additional linked information, and
wherein the computer is further configured to automati-
cally retrieve and display the additional linked infor-
mation when the user does nothing.

9. The computer according to claim 8, wherein, the first
floating border structure has a top end and a bottom end such
that when the respective end is the top end, the content is
automatically scrolled down to bring the content within the
field of view, and when the respective end is the bottom end,
the content is automatically scrolled up to bring the content
within the field of view.

10. The computer according to claim 9, wherein:

the second floating border structure has a right-side end
and a left-side end;

when the respective end is the right-side end, the content
is automatically scrolled left to bring the content within
the field of view; and

when the respective end is the left-side end, the content is
automatically scrolled right to bring the content within
the field of view.

11. The computer according to claim 8, wherein each
floating border structure of the first and second floating
border structures is a floating line.

12. The computer according to claim 8, wherein each
floating border structure of the first and second floating
border structures is a floating box.

13. The computer according to claim 8, wherein the
automatic scrolling is limited to a full-screen shift.

14. The computer according to claim 8, wherein the
automatic scrolling is automatically stopped when the cursor
is moved away from the first floating border structure or the
second floating border structure.

15. The computer according to claim 8, wherein the
browser display window is a main display window, the
computer being further configured to display a second
display window having a second field of view within the
main display window, the second display window compris-
ing:

a first floating sub-border structure having first and second

ends of the first floating sub-border structure oriented in
a vertical plane for effectuating automatic scrolling
vertically through content within the second field of
view in direct response to the cursor being placed on a
respective one of the first and second ends of the first
floating sub-border structure; and

a second floating sub-border structure having third and
fourth ends of the second floating sub-border structure
oriented in a horizontal plane for effectuating automatic
scrolling horizontally through content within the sec-
ond field of view in direct response to the cursor being
placed on a respective one of the third and fourth ends
of the second floating sub-border structure.

=

5

30

35

40

45

50

55

65

10

16. A computer configured to display a browser display
window having a field of view, the browser display window
comprising:

a first floating border structure having first and second
ends oriented in a vertical plane for effectuating auto-
matic scrolling vertically through content within the
field of view in direct response to a cursor being placed
on a respective one of the first and second ends,
wherein automatically scrolling vertically is effectuated
continuously without user input; and

a second floating border structure having third and fourth
ends oriented in a horizontal plane for effectuating
automatic scrolling horizontally through content within
the field of view in direct response to the cursor being
placed on a respective one of the third and fourth ends,
wherein automatically scrolling horizontally is effec-
tuated continuously without user input,

wherein the browser display window further comprises a
plurality of autoscrolling controls, the plurality of auto-
scrolling controls including:

a go button for beginning automatic scrolling and
resuming automatic scrolling from current position
when the go button is clicked;

a stop button for stopping automatic scrolling when the
stop button is clicked,

a page button for advancing the window to display next
full-page that is out of the field of view when the
page button is clicked;

a slow down button for decreasing automatic scrolling
speed when the slow down button is clicked; and,

a speedup button for increasing automatic scrolling
speed when the speedup button is clicked.

17. A method of displaying and navigating through a
website wherein the website has multiple categories wherein
each category has multiple sub-categories, comprising the
steps of:

displaying on a display of a computer a page of the
website;

during the displaying step, automatically scrolling the
page while the user of the computer does nothing;

displaying a floating, dynamic instruction box overlaid on
the page that displays navigational links for alluring the
user to further navigate to a category or to a sub-
category, the floating dynamic instruction box remain-
ing stationary on the display.

18. The method according to claim 17, wherein the page

is a website home page.

19. The method according to claim 17, wherein the page
includes at least one blinking picture or link; and

further comprising the step of:
dynamically changing the floating dynamic instruction

box in response to the at least one blinking picture to
entice the user to further navigate.

20. The method according to claim 17, wherein the page
includes at least two independent windows.

21. The method according to claim 20, further comprising
the step of automatically scrolling independently the at least
two independent windows.

22. The method according to claim 20, further comprising,
the steps of:

automatically scrolling a first one of the at least two
independent windows al a first speed; and,

automatically scrolling a second one of the at least two
independent windows at a second speed different from
the first speed.
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 25 of 45 PagelD: 43

US 7,308,653 B2

il

23. The method according to claim 20, further comprising
the steps of:

manually scrolling a first one of the at least two indepen-

dent windows; and,

continuously, automatically scrolling a second one of the

at least two independent windows.

24. A method of displaying and navigating through a
website comprising the steps of:

displaying on a display of a computer a page of the

website;

during the displaying step, automatically scrolling the

page while the user of the computer does nothing;
automating sequences of blinking links in the page; and,
activating the blinking links of the sequences to automati-
cally and sequentially retrieve additional information
linked by the blinking links and present the additional
information on the display, thereby pushing navigation
within the website.

25. The method according to claim 24, wherein the
sequences are based on user demographics or profile.

26. An apparatus for displaying and navigating through a
website, the apparatus comprising a computer configured to
perform steps comprising:

displaying on a computer display a browser window

having a field of view for displaying a webpage of the
website within the field of view; and

automatically scrolling the webpage in response to place-

ment ofa cursor on a floating structure displayed on the
display to push and allure navigation through the
website, wherein the step of automatically scrolling
continues to be performed when the user of the com-
puter does nothing;

wherein the website has multiple categories wherein each

category has multiple sub-categories, the computer
being further configured to display a floating dynamic
instruction box overlaid on the webpage, the floating
dynamic instruction box displaying navigational links
for alluring the user to further navigate to a category to

20

25

30

35

12

a sub-category, the floating dynamic instruction box
remaining stationary on the display.

27. The apparatus according to claim 26, wherein the
webpage is a website home page.

28. The apparatus according to claim 26, wherein:

the webpage includes at least one blinking picture or link;

the computer is further configured to implement means

for dynamically changing the floating dynamic instruc-
tion box in response to the at least one blinking picture
or link to entice the user to further navigate.

29. The apparatus according to claim 26, further com-
prising:

means for automating sequences of blinking links in the

webpage; and

means for activating the blinking links of the sequences to

automatically and sequentially retrieve additional
information linked by the blinking links and present the
additional information on the display, thereby pushing
navigation within the website.

30. The apparatus according to claim 26, wherein the
webpage includes at least two independent windows.

31. The apparatus according to claim 30, wherein the at
least two independent windows are automaticaily scrolled
independently.

32. ‘he apparatus according to claim 30, wherein:

a first one of the at least two independent windows is

automatically scrolled at a first speed; and

a second one of the at least two independent windows is

automatically scrolled at a second speed different from
the first speed.

33. The apparatus according to claim 30, further com-
prising:

means for manually scrolling a first one of the at least two

independent windows; and

means for continuously, automatically scrolling a second

one of the at least two independent windows.

ee ee ee
tI i

Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 26 of 45 PagelD: 44

 

 

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION

PATENT NO. : 7,308,653 B2 Page 1 of 1
APPLICATION NO. : 10/052692

DATED : December 11, 2007

INVENTOR(S) : Catherine Lin-Hendel

It is certified that error appears in the above-identified patent and that said Letters Patent is
hereby corrected as shown below:

Column 8, line 25, cancel “(b).” and replace the cancelled text with --(b),--;

Column 8, line 27, cancel “sten (c) automatically Pausing” and replace the cancelled
text with --step (c) automatically pausing--;

Column 8, line 29, cancel “Lhe step” and replace the cancelled text with --the step--;

Column 8, line 30, cancel “sten (e), resuming the sten (b).” and replace the cancelled
text with --step (e), resuming the step (b).--;

Column 8, line 50, cancel “claim 1, comprising” and replace the cancelled text with
--claim 1, further comprising--;

Column 11, line 38, cancel “navigate to a category to” and replace the cancelled text
with --navigate to a category or to--.

Signed and Sealed this

Third Day of June, 2008

ox WL ee

JON W. DUDAS
Director of the United States Patent and Trademark Office

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 27 of 45 PagelD: 45

J |
i i

i

ae nl a at
: 7 en a
| pl

 

 

    

US8007712044B2
e
a2) United States Patent (10) Patent No: US 7,712,044 B2
Lin-Hendel (45) Date of Patent: May 4, 2010
(54) AUTOMATED SCROLLING OF BROWSER 5,749,082 A * S/1998 Sasaki... eeeeeeeree 715/210
OP mao AND AUTOMATED ACTIVATION 5,784,045 A * 7/998 Clineet al. acess 345/672
BROWSER LINKS 5,793,365 A 8/998 Tanget al. cesses 345/329
(76) Inventor: Catherine Lin-Hendel, 18850 5,835,896 A 11/1998 Fisher et al. oes 705/37
Blythswood Dr, Los Gatos, CA (US) 5,864,330 A * 1/1999 Haynes ...cssssssessesen 715/856
95030 : 5,867,678 A * 2/1999 Amroctal. ....ccce 715/786
(*) Notice: Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
USS.C. 154(b) by 0 days. (Continued)
(21) Appl. No.: 114924,582 OTHER PUBLICATIONS
: Gavron et al., How to Use Microsoft Windows NT 4 Workstation
2 Filed: . , ,
(22) Filed Oct. 25, 2007 Ziff-Davis Press, pp. 105, 1996.
(65) Prior Publication Data (Continued)
US 2008/0109750 Al May 8, 2008 :
y Primary Examiner—x. L Bautista
Related U.S. Application Data (74) Attorney, Agent, or Firm-—Morgan, Lewis & Bockius
LLP
(63) Continuation of application No. 10/052,692, filed on
Jan. 19, 2002, now Pat. No. 7,308,653. (57) ABSTRACT
(60) Provisional application No. 60/262,998, filed on Jan.
20, 2001.
An automatic scrolling mechanism converts an information
(51) Int. Cl. repository into media that can actively present and “push”
GO06F 3/00 (2006.01) information to the users/viewers while retaining existing
(52) US. Ch oo ee 715/785, 715/786; 715/835; “pull” and interactivity functions. Automatic scrolling can be
715/856; 715/862 controlled by placing a cursor on control icons, such as boxes,
(58) Field of Classification Search ................. 715/785, lines, and arrow clusters. While the cursor is on an icon,
715/784, 786, 854, 856, 862, 833, 205, 230, automatic scrolling brings into view content that extends
715/835; 709/217 beyond the field of view. The scrolled content is moved into
See application file for complete search histary. the field of view of the display window in a predetermined
. direction designated by the icon. Sub-windows are also
(56) References Cited designed to be independently and automatically scrolled or
U.S. PATENT DOCUMENTS floated with respect the main window. Links created in an
, . ~ information repository may be automatically activated to
5,196,838 A * 3/1993. Meier etal. .... 715/856 X retrieve the linked information, and to automatically present
5,485,174 A 1/1996 Henshaw et al. ............ 345/123 and scroll the information. As the content is automatically
528 A . “ oop ven seeeeeneees ” venta scrolied, the repository is pushed and the user is allured to
7 y ICKUM 4.0... cc eeee eee . :
5,657,434 A * 8/1997 Yamamoto et al. .......... 345/684 ‘further navigate through the repository.
5,689,284 A * 11/1997 Herget .. ee 715/856 X
5,726,687 A * 3/1998 Belfiore etal. oo. 715/785 25 Claims, 17 Drawing Sheets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 28 of 45 PagelD: 46

US 7,712,044 B2

7

ciated therewith. The “Steps” in the Categories section of the
floating instruction box 110 allows the user to navigate to any
sub category desired.

It should be noted the primary difference in FIGS. 5A and
5B is that the main page 166 is scrolling.

Referring now to FIGS. 5C, 5D and 5E, these figures rep-
resent the pages or part of pages 150a, 1504, 150c for navi-
gating through the women’s business apparel. The primary
difference in these figures is that the pages are automatically
scrolling thus the women’s business apparel is “pushed” and
presented to the user. The floating instruction box 110’
remains essentially stationary. The user can select various
elements in the displayed selection array to see additional
information, or to buy something. The illustrations of FIGS.
5C, SD and SE illustrates that the website pages actively
“push” the content to the viewer. In other words, the website
actively navigates for the user and does not sit still waiting for
the user’s input before any navigation commences.

FIG. 5F illustrates the floating instruction box 110' when
the help button 140 is clicked. The floating instruction box
110° includes a drop down dialog box 160 to explain the
arrangement of the page.

FIGS. 5A-5F include a sub-window 170 that can be con-
tinuously scrolled automatically independently of the main
window of the pages 100, 150a, 1506 and 150c.

The present invention also provides a mechanism to make
the otherwise passive browser/web media active and interac-
tive, and TV/Video media interactive, enabling both media
with pushing and pulling functions.

As can be appreciated, the present invention provides a
method of automatically displaying and navigating through a
media, whether TV/Video or Computer/Browser; and, auto-
matically scrolling the content to push and allure navigation
through the media.

‘The website exemplified in FIGS. 5A through SF has mul-
tiple categories wherein each category has multiple sub-cat-
egories. The method provides for displaying a floating
dynamic instruction box 110, 110° overlaid on the page that
displays navigational links for alluring the user to further
navigate to a category or to a sub-category.

The page 100 is a website home page. The page 100
includes at least one blinking picture or link. The method
dynamically changes the floating dynamic instruction box
110, 110' in response the at least one blinking picture to entice
the user to further navigate.

Accordingly, the method automates sequences of blinking
links in a page; and activates the blinking links of the
sequences to automatically and sequentially push navigation
within the website. The sequences may be programmed based
on a user’s demographics or profile, or any other suitable
criteria.

The pages 100, 1502, 1505 and 150c include a sub-window
170. The subwindow 170 can be automatically scrolled inde-
pendently of the main window of pages 100, 150a, 1505 and
150c.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled in the
art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for the
purpose of teaching those skilled in the art the best mode of
carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications, which
came within the scope of the appended claims. 1s reserved.

What is claimed is:

1_ A method of automatically scrolling displayed content,
comprising:

20

25

30

40

45

50

55

4S

8

in an electronic device with a display and a user input

mechanism:

displaying content in a display window;

displaying a floating icon; and

in response to placement by a user of a cursor on the
floating icon, and

without any further user action, automatically scrolling
through content extending beyond a display window
into a field of view of the display window in a prede-
termined direction designated by the floating icon,
wherein the automatic scrolling continues without
user input.

2. The method according to claim 1, wherein:

the floating icon has a top end and a bottom end; and

the automatic scrolling further includes:

when the cursor is placed on the top end, automatically
scrolling the content down to bring the content within
the field of view; and

when the cursor is placed on the bottom end, automati-
cally scrolling the content up to bring the content
within the field of view.

3. The method according to claim 1, wherein:

the floating icon has a right-side end and a left side end; and

the automatic scrolling further includes:

when the cursor is placed on the right-side, automati-
cally scrolling the content left to bring the content
within the field of view: and

when the cursor is placed on the left-side end, automati-

cally scrolling the content right to bring the content
within the field of view.

4. The method according to claim 1, further comprising:

in response to movement by the user of the cursor away

from the floating icon.

5. The method according to claim 1, further comprising:
during the automatic scrolling, determining that a full-screen
shift of the content has occurred; and

in response to the determining automatically pausing the

automatic scrolling.

6. The method according to claim 1, wherein the display
window is a browser window, and the content is a page.

7. The method according to claim 1, further comprising:

activating a user control to perform at least one of: begin

automatic scrolling, stop automatic scrolling, advance
scrolling a page, increase scrolling speed, and decrease
scrolling speed.

8. A method of automatically scrolling displayed content
comprising:

in an electronic device with a display and a user inpul

mechanism:

displaying content in a display window;

displaying a plurality of direction indicators; and

in response to placement by a user of a cursor on at Icast
one direction indicator of the plurality of direction
indicators, and

without any further user action, automatically scrolling
through content extending beyond a display window
into a field of view of the display window in a prede-
termined direction designated by the at least one
direction indicator, wherein the automatic scrolling
continues without user input.

9. Aa electronic device with a display having a graphical
user interface, comprising:

a browser display window having a field of view:

a user input mechanism: and
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 29 of 45 PagelD: 47

US 7,712,044 B2

9

a floating icon for effectuating automatic scrolling through
content in response to a cursor being placed on the
floating icon, wherein the automatic scrolling continues
without user input.

10. The electronic device according to claim 9, wherein:

the floating icon has a top end and a bottom end; and
the automatic scrolling further includes:
when the cursor is placed on the top end, automatically
scrolling the content down to bring the content within
the field of view; and

when the cursor is placed on the bottom end, automati-
cally scrolling the content up to bring the content
within the field of view.

11. The electronic device according to claim 9, wherein:

the floating icon has a right-side end and a left side end; and

the automatic scrolling further includes:
when the cursor is placed on the right-side end, auto-
matically scrolling the content left to bring the content
within the field of view; and
when the cursor is placed on the left-side end, is auto-
matically scrolling the content right to bring the con-
tent within the field of view.

12. The electronic device according to claim 9, further
comprising:

during the automatic scrolling, determining that a full-
screen shift of the content has occurred; and

in response to the determining automatically stopping the
automatic scrolling.

13. The electronic device according to claim 9, further

comprising:

in response to movement by the user of the cursor away
from the floating icon, automatically stopping the auto-
matic scrolling.

14. The electronic device according to claim 9, wherein the
browser display window is a main display window, the elec-
tronic device being further configured to display a second
display window having a second field of view within the main
display window, the second display window comprising;

a first floating icon having first and second ends of the first
floating icon oriented ina vertical plane for effectuating
automiatic scrolling vertically through content within the
second field of view in direct response to the cursor
being placed on a respective one of the first and second
ends of the first floating icon; and

a second floating icon having third and fourth ends of the
second floating icon oricnted in a horizontal planc for
effectuating automatic scrolling horizontally through
content within the second field of view in direct response
to the cursor being placed on a respective one of the third
and fourth ends of the second floating icon.

15. A method of displaying and navigating through a web-

site comprising:

displaying on a display of a computer a page of the website;
and.

10

20

25

30

35

40

45

50

55

10
during the displaying operation and without any user-ini-
tiated actions, automatically scrolling at least part of the
page while the user of the computer does nothing.

16. The method according to claim 15, wherein the page
includes at least two independent windows.

17. The method according to claim 16, further comprising:
automatically scrolling at least part of the at least two inde-
pendent windows, wherein the at least two independent win-
dows are independently scrolled.

18. The method according to claim 16, further comprising:

automatically scrolling at least part of a first independent

window of the at least two independent windows ata first
speed; and

automatically scrolling at least part of a second indepen-

dent window of the at least two independent windows at
a second speed, wherein the second speed is different
from the first speed.

19. The method according to claim 16, further comprising:

in response to manual inputs by a user, scrolling at least

part of a first independent window of the at least two
independent windows; and

automatically scrolling at least part of a second indepen-

dent window of the at least two independent windows.

20. The method of claim 15, further comprising:

stopping the automatic scrolling in response to a user mput.

21. An apparatus for displaying and navigating through a
website, the apparatus comprising a computer configured to
perform the following:

displaying in a computer display a browser window having

a field of view for displaying, a webpage of the website
within the field of view; and

during the displaying operation and without any user-ini-

tiated actions, automatically scrolling at least part of the
webpage while the user of the computer does nothing.

22. The apparatus according to claim 21, wherein the
webpage includes at least two independent windows.

23. The apparatus according to claim 22, further compris-
ing: automatically scrolling at least part of the at least two
independent windows, wherein the at least two independent
windows are independently scrolled.

24. The apparatus according to claim 22, wherein

a first independent window of the at least two independent

windows is automatically scrolled at a first speed; and

a second independent window of the at least two indepen-

dent windows is automatically scrolled at a second
speed, wherein the second speed is different from the
first speed.

25. The apparatus according to claim 22, further compris-
ing:

means for receiving manual inputs from a user and scroll-

ing at least part of a first independent window of the at
least two independent windows; and

means for automatically scrolling at least part of a second

independent window of the at feast two independent
windows.
‘ W

Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 30 of 45 PagelD: 48

0
US008 108792B2

 

 

   
  

a2) United States Patent (10) Patent No.: US 8,108,792 B2
Lin-Hendel (45) Date of Patent: *Jan. 31, 2012
(54) AUTOMATED SCROLLING OF BROWSER 5,621,430 A 4/1997 Bricklin oe 345/119
CONTENT AND AUTOMATED ACTIVATION 5,657,434 A 8/1997 Yamamoto et al. 395/133
5,689,284 A 11/1997 Herget ....... 345/145
OF BROWSER LINKS 5,726,687 A 3/1998 Belfiore et al. we 345/341
5,749,082 A 5/1998 Sasaki ............ wee 707/508
(76) Inventor: Catherine Lin-Hendel, Los Gatos, CA 5,784,045 A 7/1998 Cline ef al. vu 345/121
(US) 5,793,365 A 8/1998 Tang etal. ..... wn 345/329
5,835,896 A 11/1998 Fisheret al. occ 705/37
(*) Notice: Subject to any disclaimer, the term of this a A seo Haynes ve se be
; : s' ‘ nro etal, .... sen
oc is extended or adjusted under 35 5,874.936 A 2/1999 Berstis etal. ............. 345/123
S.C, 154(b) by 0 days. 5,877,761 A 3/1999 Shoji etal. ..... 1. 345/341
This patent is subject to a terminal dis- 5,890,138 A 3/1999 Godin Ctal. wee 705/26
claimer. (Continued)
(21) Appl. No.: 12/753,749 OTHER PUBLICATIONS
. Gavron et al., How to Use Microsoft Windows NT 4 Workstation,
(22) Filed: Apr. 2, 2010 Ziff-Davis Press, pp. 105, 1996.
(65) Prior Publication Data (Continued)
US 2010/0281421 Al Nov. 4, 2010 Primary Examiner — Xiomar L Bautista
Related U.S. Application Data (74) Attorney, Agent, or Firm  Mahamedi Paradice
oo, Kreisman LIP
(63) Continuation of application No. 11/924,582, filed on
Oct. 25, 2007, now Pat. No. 7,712,044, which is a (57) ABSTRACT
ete 9 anor ap pication N oR ess 2,692, filed on An automatic scrolling mechanisin converts an infonnation
_™ 2 BOW Fal INO. FOU repository into media that can actively present and “push”
(60) Provisional application No. 60/262,998, filed on Jan. information to the users/viewers while retaining existing
20, 2001. “pull” and interactivity functions. Automatic scrolling can be
controlied by placing a cursor on control icons, such as boxes,
(51) Int. C1. lines, and arrow clusters. While the cursor is on an icon,
GO6F 3/00 (2006.01) automatic scrolling brings into view content that extends
(52) US.LC ccc 715/785; 715/738, 715/733 beyond the field of view. The scrolled content is moved into
(58) Field of Classification Search ................. 715/785, the field of view of the display window in a predetermined
715/784, 786, 854, 856, 862, 833, 205, 230; direction designated by the icon. Sub-windows are also
709/217 designed to be independently and automatically scrolled or
See application file for complete search history. floated with respect the main window. Links created in an
information repository may be automatically activated to
(56) References Clted retrieve the jinked information, and to automatically present
and scroll the information. As the content is automaticaily
U.S. PATENT DOCUMENTS scrolled, the repository is pushed and the user is allured to
5,196,838 A 3/1993. Meier etal. ................ 340/724 _‘ further navigate through the repository.
5,485,174 A 1/1996 Henshaw et al. we 345423
5,528,260 A 6/1996 Kent ou... 345/123 20 Claims, 17 Drawing Sheets

 

ee eee
Fie Edit

{Sihtip-thome hellsouthel

View
Back » + ~ OH Te Porncnal Gar Sanh Pifavoring OTB Oy eR Ee
[Sriipthomebeiscuhw te Go |

BexSouth® intemet Service ADVERTISEMENT WINDOW aml

Lx?

ne
ee

 

1S OOfG:

 

 

 

 

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 31 of 45 PagelD: 49

US 8,108,792 B2

7

The floating instructional box 110 further includes <P
Pages N> for moving to previous or next pages when the <P
or N> is clicked.

In the exemplary embodiment, if the user clicked on the
graphical women icon 120a, FIGS. 5C, 5D and 5E may
commence, The women icon 120¢ in the floating instruc-
tional box 110 is just a replicate of the women 120 in the page
100—representing women’s business clothes. However, if
the women 120 were dressed in ball gowns, prom or formal
wear, it would be associated with the navigational] link asso-
ciated therewith. The “Steps” in the Categories section of the
floating instruction box 10 allows the user to navigate to any
sub category desired.

It should be noted the primary difference in FIGS. 5A and
5B is that the main page 100 is scrolling.

Referring now to FIGS. 5C, 5D and 5E, these figures rep-
resent the pages or part of pages 150a, 150, 150c for navi-
gating, through the women’s business apparel. The primary
difference in these figures is that the pages are automatically
scrolling thus the women’s business apparel is “pushed” and
presented to the user. The floatmg instruction box 110
remains essentially stationary. The user can select various
elements in the displayed selection array to see additional
information, or to buy something. The illustrations of FIGS.
5C, 5D and 5E illustrates that the website pages actively
“push” the content to the viewer. In other words, the website
actively navigates for the user and does not sit still waiting for
the user’s input before any navigation commences.

FIG. 5F illustrates the floating instruction box 110" when
the help button 140 is clicked. The floating instruction box
110' includes a drop down dialog box 160 to explain the
arrangement of the page.

FIGS. 5A-5F include a sub-window 170 that can be con-
tinuously scrolled automatically independently of the main
window of the pages 100, 150a, 1506 and 150c.

The present invention also provides a mechanism to make
the otherwise passive browser/web media active and interac-
tive, and TV/Video media interactive, enabling both media
with pushing and pulling functions.

As can be appreciated, the present invention provides a
method of automatically displaying and navigating through a
media, whether TV/Video or Computer/Browser; and, auto-
matically scrolling the content to push and allure navigation
through the media.

The website exemplified in FIGS. 5A through 5F has mul-~
tiple categories wherein each category has multiple sub-cat-
egories. The method provides for displaying a floating
dynamic instruction box 110, 110' overlaid on the page that
displays navigational links for alluring the user to further
navigate to a category or to a sub-category.

The page 100 is a website home page. The page 100
includes at least one blinking picture or link. The method
dynamically changes the floating dynamic instruction box
110, 110° in response the at least one blinking picture to entice
the user to further navigate.

Accordingly, the method automates sequences of blinking
links in a page; and activates the blinking links of the
sequences to automatically and sequentially push navigation
within the website. The sequences may be programmed based
on a user’s demographics or profile, or any other suitable
criteria.

The pages 100, 150a, 1504 and 150c includea sub-window
170. The sub-window 170 can be automatically scrolled inde-
pendently of the main window of pages 100, 150a, 1506 and
150c.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled in the

0

20

30

35

50

55

60

8

art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for the
purpose of teaching those skilled in the art the best mode of
Carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications, which
come within the scope of the appended claims, is reserved.

What is claimed is:

1. A method of displaying and navigating through a web-
sile, comprising:

displaying ona display of a computer a pagc of thc websitc;

and during the displaying

operation and without any user-initiated actions, autommati-

cally scrolling at least part of the page while the user of
the computer does nothing.

2. The method of claim 1, wherein the page includes at least
two independent partitions.

3. The method of claim 2, wherein at least part of a respec-
tive partition of the at least two independent partitions is
automatically scrolled.

4. The method of claim 2, wherein:

at least part of a first independent partition of the at least

two independent partitions is automatically scrolled at a
first speed; and

at east part of a second independent partition of the at least

two independent partitions is automatically scrolled at a
second speed.

5. The method of claim 4, wherein the second speed is
different from the first speed.

6. The method of claim 4, wherein the second speed is the
first speed.

7. The method of claim 2, wherein:

at least part of a first independent partition of the at least

two independent partitions is scrolled in response to a
user-initiated action; and

at least part of a second independent partition of the at least

two independent partitions is automatically scrolled
without any user-initiated actions.

8. The method of claim 7, wherein:

the automatic scrolling of the second independent partition

of the at least two independent partitions is stopped in
response to a user-initiated action.

9. The method of claim 1, further comprising:

in response to a user-initiated action, stopping the auto-

matic scrolling of the page.

10. The method of claim 9, further comprising: in response
to a user-initiated action, restarting the automatic scrolling.

11. An apparatus for displaying and navigating through a
website, the apparatus comprising a computer configured to
perform a method comprising:

displaying on a computer display a browser window hav-

ing a field of view for displaying a page of the website
within the field of view; and

during the displaying operation and without any user-ini-

tiated actions, automatically scrolling at least part of the
page while the user of the computer does nothing.

12. The apparatus of claim 11, wherein the page includes at
least two independent partitions.

13. The apparatus of claim 12, wherein at least part of a
respective partition of the at least two independent partitions
is automatically scrolled.

14. The apparatus of claim 12, wherein:

at least part of a first independent partition of the at least

two independent partitions is automatically scrolled at a
first speed; and
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 32 of 45 PagelD: 50

US 8,108,792 B2

9

at least part of a second independent partition of the at least
two independent partitions is automatically scrolled at a
second speed.
15. The apparatus of claim 14, wherein the second speed is
different from the first speed.
16. The apparatus of claim 15, wherein the second speed is
the first speed.
17. The apparatus of claim 11, wherein:
at least part of a first independent partition of the at least
two independent partitions is scrolled in response to a
uset-initiated action; and
at least part of a second independent partition of the at Jeast
two independent partitions is automatically scrolled
without any user-initiated actions.

10

18. The apparatus of claim 17, wherein:

the automatic scrolling of the second independent partition
of the at least two independent partitions is stopped in
response to a user-initiated action.

19. The apparatus of claim 11, further comprising:

in response to a user-initiated action, stopping the auto-
matic scro}ling of the page.

20. The apparatus of claim 19, further comprising:

in response to a user-initiated action, restarting the auto-
matic scrolling.
' W

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 33 of 45 PagelD: 51

ee

 

US008850352B2
a2) United States Patent (10) Patent No.: US 8,850,352 B2
Lin-Hendel (45) Date of Patent: *Sep. 30, 2014

(54) AUTOMATED SCROLLING OF BROWSER (56) References Cited

CONTENT AND AUTOMATED ACTIVATION
OF BROWSER LINKS

(76) Inventor: Catherine Lin-Hendel, Los Gatos, CA

(US)

Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days.

This patent is subject to a terminal dis-
claimer.

(*) Notice:

(21) Appl. No.: 13/361,826

(22) Filed: Jan. 30, 2012
(65) Prior Publication Data
US 2012/0131444 Al May 24, 2012

Related U.S. Application Data

(63) Continuation of application No. 12/753,749, filed on
Apr. 2, 2010, now Pat. No. 8,108,792, which is a
continuation of application No. 11/924,582, filed on
Oct. 25, 2007, now Pat. No. 7,712,044, which is a
continuation of application No. 10/052,692, filed on
Jan. 19, 2002, now Pat. No. 7,308,653.

(60) Provisional application No. 60/262,998, filed on Jan.

20, 2001.
(51) mt. ci.
GO6F 3/0485 (2013.01)
(52) U.S.C1.
CPC .......... GOOF 3/0485 (2013.01); GO6F 2216/07
(2013.01)
USPC woe cece 715/785; 715/738; 715/733
(58) Field of Classification Search
USPC ow. 715/733, 738, 785, 784, 786, 854, 856,

715/862, 833, 205, 230; 709/217
See application file for complete search history.

US. PATENT DOCUMENTS

 

5,196,838 A WV1993 Meier et al. oe 340/724
5,485,174 A 1/1996 Henshaw et al. .. wo. 345/123
5,528,260 A 6/1996 Kent oe. ve 345/123
5,621,430 A 4/1997 Bricklin ............. we B45/HA9
5,657,434 A 8/1997 Yamamoto et af. w 395/133
5,689,284 A 11/1997 Herget ose 345/445
5,726,687 A 3/1998 Belfiore et al. ............ 345/941
(Continued)
OTHER PUBLICATIONS

Gavron et al., How to Use Microsoft Windows NT 4 Workstation,
Ziff-Davis Press, pp. 105, 1996.

(Continued)

Primary Examiner — Xiomar L Bautista
(74) Attorney, Agent, or Firm — Bames & Thomburg LLP;
Thomas J. McWilliams; Edward F. Behm, Jr.

(57) ABSTRACT

An automatic scrolling mechanism converts an information
repository into media that can actively present and “push”
information to the users/viewers while retaining existing
“pull” and interactivity functions. Automatic scrolling can be
controlled by placing a cursor oncontrol icons, such as boxes,
lines, and arrow clusters. While the cursor is on an icon,
automatic scrolling brings into view content that extends
beyond the field of view. The scrolled content is moved into
the field of view of the display window in a predetermined
direction designated by the icon. Sub-windows are also
designed to be independently and automatically scrolled or
floated with respect the main window. Links created in an
information reposilory may be automatically activated to
retrieve the linked information, and to automatically present
and scroll the information. As the content is automatically
scrolled, the repository is pushed and the user is allured to
further navigate through the repository.

17 Claims, 17 Drawing Sheets

 

 

  

 

 

 

 

 

 

 

 

 

 

a.
Cor eaneeeert ec hrerte, CHAeTnier.  Somtaalead
SEiareres teeta tlapty Ren) PN th hn Peceumcrarl
iT Bess.

 
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 34 of 45 PagelD: 52

US 8,850,352 B2

7

The floating instructional box 120 further includes <P
Pages N> for moving to previous or next pages when the <P
or N> is clicked.

In the exemplary embodiment, if the user clicked on the
graphical women icon 120a, FIGS. 5C, 5D and SE may
commence. The women icon 120a in the floating instruc-
tional box 110 is just a replicate of the women 120 in the page
100—representing women’s business clothes. However, if
the women 120 were dressed in ball gowns, prom or formal
wear, it would be associated with the navigational link asso-
ciated therewith. The “Steps” in the Categories section of the
floating instruction box 10 allows the user to navigate to any
sub category desired.

It should be noted the primary difference in FIGS. 5A and
5B is that the main page 100 is scrolling.

Referring now to FIGS. 5C, 5D and 5E, these figures rep-
resent the pages or part of pages 150a, 1505, 150c for navi-
gating through the women’s business apparel. The primary
difference in these figures is that the pages are automatically
scrolling thus the women’s business apparel is “pushed” and
presented to the user. The floating instruction box 110
remains essentially stationary. The user can select various
elements in the displayed selection array to see additional
information, or to buy something. The illustrations of FIGS.
5C, 5D and 5H illustrates that the website pages actively
“pushy” the content to the viewer. In other words, the website
actively navigates for the user and does not sit still waiting for
the user’s input before any navigation commences.

FIG. SF illustrates the floating instruction box 110' when
the help button 140 is clicked. The floating instruction box
110' includes a drop down dialog box 160 to explain the
arrangement of the page.

FIGS. 5A-5F include a sub-window 170 that can be con-
tinuously scrolled automatically independently of the main
window of the pages 100, 150, 1505 and 150c.

The present invention also provides a mechanism to make
the otherwise passive browser/web media active and interac-
tive, and TV/Video media interactive, enabling both media
with pushing and pulling functions.

As can be appreciated, the present invention provides a
method of automatically displaying and navigating through a
media, whether TV/Video or Computer/Browser; and, auto-
matically scrotling the content to push and allure navigation
through the media.

The website exemplified in FIGS. 5A through 5F has mul-
tiple categories wherein each category has multiple sub-cat-
egories. The method provides for displaying a floating
dynamic instruction box 110, 110' overlaid on the page that
displays navigational links for alluring the user to further
navigate to a category or to a sub-category.

The page 100 is a website home page. The page 100
includes at least one blinking picture or link. The method
dynamically changes the floating dynamic instruction box
110, 110' in response the at least one blinking picture to entice
the user to further navigate.

Accordingly, the method automates sequences of blinking
links in a page; and activates the blinking links of the
sequences to automatically and sequentially push navigation
within the website. The sequences may be programmed based
on a user’s demographics or profile, or any other suitable
criteria.

The pages 100, 150a, 1505 and 150c include a sub-window
170. The sub-window 170 can be automatically scrolled inde-
pendently of the main window of pages 100, 1502, 1505 and
150c.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled in the

{5

30

35

50

60

8

art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for the
purpose of teaching those skilled in the art the best mode of
carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications, which
come within the scope of the appended claims, is reserved.

What is claimed is:

1. A method for displaying content, the method being
implemented on a computer and comprising:

(a) identifying, in a content that is structured into a plurality
of sets of which at least some sets are each programmed
to display in a designated partition of a display area, at
least a first set that contains more elements than a des-
ignated first partition for the first set can accommodate at
one time;

(b) while at least a portion of the content is displayed,
automatically scrolling the first set in making visible
each element of the first set in the designated first parti-
tion, so as to automatically make visible one or more
elements of the first set that would otherwise not be
visible in the designated first partition without the auto-
matic scrolling, wherein the automatic scrolling is not in
response to a user request for the automatic scrolling.

2. The method of claim 1, wherein (b) is performed in
response to a user-input to initiate said automatically scroll-
ing.

3. The method of claim 1, wherein (b) is performed in
response to said at least the portion of the content being
displayed.

4. The method of claim 1, wherein the designated first
partition is provided as a column.

5. The method of claim 1, further comprising enabling a
user to adjust a speed in which automatically scrolling is
performed.

6. The method of claim 1, wherein the content is a web
page.

7. The method of claim 1, wherein the content includes a
second set, and wherein the method further comprises pro-
viding at least a portion of the second set for display in a
second designated partition.

8. The method of claim 7, wherein the designated second
partition is a column.

9. The method of claim 7, further comprising enabling a
user to manually scroll the second set in order to make visible
one or more elements of the second set, while performing (b).

10. The method of claim 7, further comprising automati-
cally scrolling the second set in making visible each element
of the second set in the designated second partition, while
performing (b).

11. A system comprising:

a display screen; and

a computer processor configured to:

identify, ina content that is structured into a plurality of sets
of which at least some sets are each programmed to
display in a designated partition ofa display area, at least
a first set that contains more elements than a designated
first partition for the first set can accommodate at one
time;

while at least a portion of the content is displayed on the
display screen, automatically scroll the first set in mak-
ing visible each element of the first set in the designated
first partition, so as to automatically make visible one or
more elements of the first set thal would otherwise nat be
visible in the designated first partition without the auto-
matic scrolling, wherein the automatic scrolling is not in
response to a user request for the automatic scrolling.
' a

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 35 of 45 PagelD: 53

US 8,850,352 B2
9 10

12. The system of claim 11, wherein the computer auto-
matically scrolls the first set in response to a user-input to
initiate automatic scrolling.

13. The system of claim 11, wherein the computer auto-
matically scrolls the first set in response to at leastthe portion 5
of the content being displayed on the display screen.

14. The system of claim 11, wherein the designated first
partition is provided as a column.

15. The system of claim 11, wherein the computer is con-
figured to enable a user to adjust a speed in which automati- 10
cally scrolling is performed.

16. The system of claim 11, wherein the computer displays
the content and enables automatic scrolling through a
browser.

17. The system of claim 11, wherein the display screen isa 15
television.
a2) United States Patent
Lin-Hendel

W

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 36 of 45 PagelD: 54

LL

US009053205B2
(10) Patent No.: US 9,053,205 B2
(45) Date of Patent: *Jun. 9, 2015

 

(54) AUTOMATED SCROLLING OF BROWSER
CONTENT AND AUTOMATED ACTIVATION
OF BROWSER LINKS
(71) Applicant: Catherine G. Lin-Hendel, Summit, NJ
(US)

Catherine G. Lin-Hendel, Summit, NJ
(US)
Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days.

This patent is subject to a terminal dis-
claimer.

(72) Inventor:

Notice:

(*)

(21) Appl. No.: 14/463,870

(22) Filed: Aug. 20,2014

Prior Publication Data
US 2014/0365870 Al Dec. 11, 2014

(65)

Related U.S. Application Data

Continuation of application No. 13/361,826, filed on
Jan. 30, 2012, now Pat. No. 8,850,352, which is a
continuation of application No. 12/753,749, filed on
Apr. 2, 2010, now Pat. No. 8,108,792, application No.
14/463,870, which is a continuation of application No.
11/924,582, filed on Oct. 25, 2007, now Pat. No.
7,712,044, and a continuation of application No.
10/052,692, filed on Jan. 19, 2002, now Pat. No.
7,308,653.

Provisional application No. 60/262,998, filed on Jan.
20, 2001.

(63)

(60)

Int. Cl.
GO6F 3/0485
G06F 1730
US. Ch.
CPC wo.

(51)
(2013.01)
(2006.01)
(52)
G06F 17/30905 (2013.01); GO6F 3/0485

(2013.01); GO6F 2216/07 (2013.01)

(58) Field of Classification Search

CPC weereeteecee HO4L 29/06; HO4L 29/0809; HO4L
29/08072; GO6F 3/0485, GOGF 3/04855;
GO6F 3/04847; GO6F 3/0481; GO6F 3/04812;
GO6F 3/04842; GO6F 17/24; GO6F 17/241;
GO6P 2216/07
USPC .......... 715/733, 738, 784, 785, 786, 833, 835,
715/854, 856, 862, 205, 230; 709/217

Sce application file for complete scarch history.

  

(56) References Cited
U.S. PATENT DOCUMENTS
5,874,936 A * 2/1999 Berstis etal. oe 715/785
6,912,694 BL* 6/2005 Harrison et al. we 715/784
6,940,488 Bl* 9/2005 Siddiqui et al. . we 345/163
2004/0117831 Al* 6/2004 Ellisetal. wee 725/53

Primary Examiner — Xiomar L Bautista
(74) Attorney, Agent, or Firm — Barnes & Thornburg LLP;
Thomas J. McWilliams; Edward F. Behm, Jr.

(57) ABSTRACT

An automatic scrolling mechanism converts an information
repository into media that can actively present and “‘push”
information to the users/viewers while retaining existing
“pull” and interactivity functions. Automatic scrolling can be
controlled by placing a cursor on control icons, such as boxes,
lines, and arrow clusters. While the cursor is on an icon,
automatic scrolling brings into view content that extends
beyond the field of view. The scrolled content is moved into
the field of view of the display window in a predetermined
direction designated by the icon. Sub-windows are also
designed to be independently and automatically scrolled or
floated with respect the main window. Links created in an
information repository may be automatically activated to
retrieve the linked information, and to automatically present
and scroll the information. As the content is automatically
scrolled, the repository is pushed and the user is allured to
further navigate through the repository.

38 Claims, 17 Drawing Sheets

 

BellSouth - Microsoft Internet Bxplorer

5

 

 

 

 

 

rol 147
Lost

itt evorites
‘Back - > ~ © i ©] 1 Personal Bar G Search MFavortes CO] M- OO - HO
Address >} Go bad
43544) [451146 Lt 34 ‘Ri
bs} O18 2G net Service| ri) ADVERTISEMENT WINDOW
a

Weicome ! New Users a sors. - Lost Password?
Home | Res! Yellow Pages | E-mail | Stocks | Mavies | TV | Caisnder | Mape | Lottery | Community | Chat]

 

 

32

 

 

 

 

 

 

 

 

 

 
ad

Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 37 of 45 PagelD: 55

US 9,053,205 B2

7

The floating instructional box 110 further includes <P
Pages N> for moving to previous or next pages when the <P
or N> is clicked.

In the exemplary embodiment, if the user clicked on the
graphical women icon 120a, FIGS. SC, SD and SE may
commence. The women icon 120a in the floating instruc-
tional box 110 is just a replicate of the women 120 in the page
100—representing women’s business clothes. However, if
the women 120 were dressed in ball gowns, prom or formal
wear, it would be associated with the navigational link asso-
ciated therewith. The “Steps” in the Categories section of the
floating instruction box 10 allows the user to navigate to any
sub category desired.

It should be noted the primary difference in FIGS. 5A and
5B is that the main page 100 is scrolling.

Referring now to FIGS. 5C, 5D and 5E, these figures rep-
resent the pages or part of pages 150a, 150b, 150c for navi-
gating through the women’s business apparel. The primary
difference in these figures is that the pages are automatically
scrolling thus the women’s business apparel is “pushed” and
presented to the user. The floating instruction box 110
remains essentially stationary. The user can select various
elements in the displayed selection array to see additional
information, or to buy something. The illustrations of FIGS.
5C, 5D and SE illustrates that the website pages actively
“push” the content to the viewer. In other words, the website
actively navigates for the user and does not sit still waiting for
the user’s input before any navigation commences.

FIG. 5F illustrates the floating instruction box 110° when
the help button 140 is clicked. The floating instruction box
116° includes a drop down dialog box 160 to explain the
arrangement of the page.

FIGS. 5A-SF include a sub-window 170 that can be con-
tinuously scrolled automatically independently of the main
window of the pages 100, 150a, 1506 and 150c.

The present invention also provides a mechanism to make
the otherwise passive browser/web media active and interac-
tive, and TV/Video media interactive, enabling both media
with pushing and pulling functions.

As can be appreciated, the present invention provides a
method of automatically displaying and navigating through a
media, whether TV/Video or Computer/Browser; and, auto-
matically scrolling the content to push and allure navigation
through the media.

The website exemplified in FIGS. 5A through SF has mul-
tiple categories wherein each category has multiple sub-cat-
egories. The method provides for displaying a floating
dynamic instruction box 110, 110' overlaid on the page that
displays navigational links for alluring the user to further
navigate to a category or to a sub-category.

The page 100 is a website home page. The page 100
includes at least one blinking picture or link. The method
dynamically changes the floating dynamic instruction box
110, 110’ in response the at least one blinking picture to entice
the user to further navigate.

Accordingly, the method automates sequences of blinking
links in a page; and activates the blinking links of the
sequences to automatically and sequentially push navigation
within the website. The sequences may be programmed based
on a user’s demographics or profile, or any other suitable
criteria.

The pages 100, 150a, 1505 and 150c includea sub-window
170. The sub-window 170 can be automatically scrolled inde-
pendently of the main window of pages 100, 150a, 1505 and
150c.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled in the

20

n
iv

35

40

45

SQ

55

60

8

art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for the
purpose of teaching those skilled in the art the best mode of
carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications, which
come within the scope of the appended claims, is reserved.

The invention claimed is:

1. A computer implemented method for displaying and
navigating a webpage, comprising:

displaying a webpage, wherein the webpage contains a

designated area displaying a first set of content compris-
ing a pictorial digital representation and wherein the first
set of content is displayed in a stationary fashion for a
period of time; and

automatically scrolling without any user-initiated actions

the content within the designated area such that the first
set of content is replaced by a second set of content
comprising a pictorial digital representation, wherein
the second set of content is displayed in a stationary
fashion for a period of time.

2. The method of claim 1, wherein the designated area
comprises a window.

3. The method of claim 2, wherein the window comprises
one or more borders.

4. The method of claim 3, wherein the first and second sets
of content are separated by at least one border that is also
visible during the automatic scrolling operation.

5. ‘the method of claim 1, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned within the designated area displaying
said content.

6. The method of claim 1, further comprising pausing the
automatic scrolling ofa given set of content in response to a
cursor being positioned on an object outside the designated
area displaying said content.

7. The method of claim 1, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned on an object inside the designated
area displaying said content.

8. The method of claim 6 or 7, wherein the pausing of the
automatic scrolling is in response to the cursor being placed
on the object, following by the receipt of a click operation.

9. The method of claim 1, further comprising, without any
user-initiated actions, automatically scrolling the content
within the designated area such that the second set of content
is replaced by a third set of content comprising a digital
representation of at least one object, wherein the third set of
content is displayed in a stationary fashion for a period of
time.

10. The method of claim 1, wherein the second and third
sets of content are separated by at least one border that is
visible during the automatic scrolling operation.

11. The method of claim 1 or 9, wherein at least one of the
first, second and third sets of content displayed in the desig-
nated area contains a link to a webpage displaying informa-
tion regarding the set of content in which the link is located.

12. The method of claim 1 or 9, wherein the selection of
said link leads to a webpage that allows a user to purchase an
item.

13. The method of claim 1, wherein at least one of the
pictorial, digital representations is of an item available for
commercial sale.

14. A computer implemented method for displaying and

5 navigating a webpage, comprising:

displaying a webpage, wherein the webpage contains a
designated area displaying a first set of content compris-
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 38 of 45 PagelD: 56

US 9,053,205 B2

9

ing a digital representation of at least one object and
wherein the first set of content is displayed in a station-
ary fashion for a period of time and contains a link to a
webpage displaying information about the at least one
object digitally represented in the first set of content; and
automatically scrolling without any user-initiated actions
the content within the designated area such that the first
set of content is replaced by a second set of content
comprising a digital representation of at least one object,
wherein the second set of content is displayed in a sta-
tionary fashion for a period of time and contains a link to
a webpage displaying information about the at least one
object digitally represented in the second set of content.

15. The method of claim 14, wherein the designated area
comprises a window.

16. The method of claim 15, wherein the window com-
prises one or more borders.

17. The method of claim 14, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned within the designated area displaying
said content.

18. The method of claim 14, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned on an object outside the designated
area displaying said content.

19. The method of claim 14, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned on an object inside the designated
area displaying said content.

20. ‘he method of claim 18 or 19, wherein the pausing of
the automatic scrolling is in response to the cursor being
placed on the object, following by the receipt of a click
operation.

21. The method of claim 14, wherein the first and second
sets of content are separated by at least one border that is
visible during the automatic scrolling operation.

22. The method of claim 14, further comprising, without
any user-initiated actions, automatically scrolling the content
within the designated area such that the second set of content
is replaced by a third set of content comprising a digital
representation of at least one object, wherein the third set of
content is displayed in a stationary fashion fora period of time
and contains a link to a webpage displaying information
about the at least one object digitally represented in the third
set of content.

23. The method of claim 14, further wherein the displayed
first set of content comprises a digital representation of at
least one object not displayed elsewhere on the webpage.

24. A computer implemented method for displaying and
navigating a webpage, comprising:

displaying a webpage, wherein the webpage contains a

designated arca displaying a first set of content compris-
ing a digital representation of at least one object not
displayed elsewhere on the webpage and wherein the
first set of content is displayed in a stationary fashion for
a period of time and contains a link to a webpage dis-
playing information about the at least one object digi-
tally represented in the first set of content; and
automatically scrolling without any user-initiated actions
the content within the designated area such that the first
set of content is replaced by a second set of content
comprising a digital representation ofat least one object,

5

15

25

30

40

45

50

55

60

10

wherein the second set of content is displayed in a sta-
tionary fashion for a period of time and contains a link to
a webpage displaying information about the at least one
object digitally represented in the second set of content.

25. The method of claim 24, wherein the designated area
comprises a window.

26. The method of claim 25, wherein the window com-
prises one or more borders.

27. The method of claim 24, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned within the designated area displaying
said Content.

28. The method of claim 24, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned on an object outside the designated
area displaying said content.

29. The method of claim 24, further comprising pausing the
automatic scrolling of a given set of content in response to a
cursor being positioned on an object inside the designated
area displaying said content.

30. The method of claim 28 or 29, wherein the pausing of
the automatic scrolling is in response to the cursor being
placed on the object, following by the receipt of a click
operation.

31. The method of claim 24, wherein the first and second
sets of content are separated by at least one border that is
visible during the automatic scrolling operation.

32. ‘the method of claim 24, further comprising, without
any user-initiated actions, automatically scrolling the content
within the designated area such that the second set of content
is replaced by a third set of content comprising a digital
representation of at least one object, wherein the third set of
content is displayed in a stationary fashion fora period of time
and contains a link to a webpage displaying information
about the at least one object digitally represented in the third
set of content.

33. The method of claim 22 or 32, further wherein the
displayed third set of content comprises a digital representa-
tion of al least one object not displayed elsewhere on the
webpage.

34. The method of claim 9, 22 or 32, wherein the third set
of content is displayed in a stationary fashion for a period of
time that is the same as the period of time for which the first
and second sets of content are displayed in a stationary fash-
ion.

35. The method of claim 14 or 24, further wherein the
displayed second set of content comprises a digital represen-
tation of at Ieast onc object not displayed elsewhere on the
webpage.

36. The method of claim 14 or 24, whercin at least one of
said objects is an item available for commercial sale.

37. The method of claim 1, 14 or 24, wherein the second set
of content is displayed in a stationary fashion for a period of
time that is the same as the period of time for which the first
set of content is displayed in a stationary fashion.

38. The method of claim 1, 14 or 24, further comprising,
without any user-initiated actions, automatically scrolling the
content within the designated area such that the second set of
content is replaced by an additional set of content, wherein
the automatic scrolling of additional sets of content eventu-
ally results in the display of the first set of content.

* * * * *
I d

Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 oa 39 of 45 PagelD: 57

a2) United States Patent
Lin-Hendel

US DOOSeS2E?

US 9,405,852 B2
*Aug. 2, 2016

(10) Patent No.:
(45) Date of Patent:

 

(54) AUTOMATED CHANGING OF CONTENT SET
DISPLAYING IN THE DISPLAY SCREEN OF A
BROWSER AND AUTOMATED ACTIVATION
OF LINKS CONTAINED IN THE DISPLAYING
CONTENT SET

(71) Applicant: Catherine G. Lin-Hendel, Summit, NJ
(US)

Catherine G. Lin-Hendel, Summit, NJ
(US)

(72) Inventor:

(*) Notice: Subject to any disclaimer, the term of this
patent is extended or adjusted under 35

U.S.C. 154(b) by 0 days.

This patent is subject to a terminal dis-
claimer.

(21) Appl. No.: 14/734,841

(22) Filed: Jun. 9, 2015

(65) Prior Publication Data
US 2015/0346941 Al Dec. 3, 2015

Related U.S. Application Data

(63) Continuation of application No. 14/463,870, filed on
Aug. 20, 2014, now Pat. No. 9,053,205, which is a
continuation of application No. 13/361,826, filed on
Jan. 30, 2012, now Pat. No. 8,850,352, which is a
continuation of application No. 12/753,749, filed on
Apr. 2, 2010, now Pat. No. 8,108,792, said application
No. 14/463,870 is a continuation of application No.
14/924,582, filed on Oct. 25, 2007, now Pat. No.
7,712,044, and a continuation of application No.
10/052,692, filed on Jan. 19, 2002, now Pat. No.

7,308,653.
(60) Provisional application No. 60/262,998, filed on Jan.
20, 2001.
(51) ‘Int. Cl.
GOGF 3/0485 (2013.01)
GO6F 17430 (2006.01)
GO6F 3/0484 (2013.01)
GOGF 3/0481 (2013.01)

(52) U.S.Cl.
CPC o... GO6F £7/30905 (2013.01); GO6F 3/0485
(2013.01); GO6F 3/04817 (2013.01); GO6F
3/04842 (2013.01); GO6F 2216/07 (2013.01)
(58) Field of Classification Search
CPC veeccseees HO4L 29/06; HO4L 29/0809; HO4L
29/08072; GO6F 3/0485; GOGF 3/04855,
GO6F 3/04847; GO6F 3/048; GO6F 3/0481;
GO6F 3/04812; GO6F 3/04842; GO6F 17/24;
GO6F 17/241; GO6F 3/0482; GO6F 17/30
Sec application file for complete search history.

(56) References Cited
U.S. PATENT DOCUMENTS

5,874,936 A * 2/1999 Berstis ...... GOG6F 3/0481
715/785

6,912,694 BI* 6/2005 Harrison ............... GO6F 3/0485
715/784

6,940,488 BI* 9/2005 Siddiqui .............. GO6F 3/0312
345/163

2004/0L17831 AL* 6/2004 Ellis ..... cece HO4N 5/44543
725/53

Primary Examiner — Xiomar L Bautista
(74) Attorney, Agent, or Firm — Bames & Thomburg LLP;
Thomas J. McWilliams; Edward F. Behm, Jr.

(57) ABSTRACT

An automatic scrolling mechanism converts an information
repository into media that can actively present and “push”
information to the users/viewers while retaining existing
“pull” and interactivity functions. Automatic scrolling can be
controlled by placing a cursor on control icons, such as boxes,
lines, and arrow clusters. While the cursor is on an icon,
automatic scrolling brings into view content that extends
beyond the field of view. The scrolled content is moved into
the field of view of the display window in a predetermined
direction designated by the icon. Sub-windows are also
designed to be independently and automatically scrolled or
floated with respect the main window. Links created in an
information repository may be automatically activated to
retrieve the linked information, and to automatically present
and scroll the information. As the content is automatically
scrolled, the repository is pushed and the user is allured to
further navigate through the repository.

26 Claims, 17 Drawing Sheets

 

 

 

 

 
Case 2:19-cv-21341-MCA-LDW Document1-1 Filed 12/12/19 Page 40 of 45 PagelD: 58

US 9,405,852 B2

9

7. The method of claim 1, wherein the automated state of
moving of the set of content being displayed in the designated
area is interrupted or changed in response to a user command;

the method further comprising a user interaction mecha-

nism set programmed for conveying at least one of the

following user commands to the displaying of content

sets in the display area:

pausing an ongoing automated moving of the displaying
set of content,

resuming an automated changing of the displaying set of
content after pausing,

changing the direction of automated scrolling when the
changing is a visibly directional scrolling,

initiating an automated changing that is a visibly direc-
tional scrolling in a certain direction,

increasing the speed of the automated scrolling change,

decreasing the speed of automated scrolling change, or

initiating an automated scrolling change of the display-
ing, set of content when the displaying is stationary.

8. The method of claim 7, wherein the user interaction
mechanism set includes a set of actionable icons displaying in
the designated display area, each icon symbolically signify-
ing a command.

9. The method of claim 7, wherein the display device is a
conductive touch sensitive display device, and

the user interaction mechanisin set further comprises in

conjunction with the conductive touch device, receiving,
input via a finger or an electronic pen touching the con-
ductive touch sensitive display device,

in response to the received input, interpreting a specific

user command, including at least one of the following
commands:

initiate an automated visible scrolling change of displaying

content in a certain direction,

changing the direction of the automated visible scrolling

change,

increasing the speed of automated visible scrolling change,

decreasing the speed of automated scrolling,

pausing the automated scrolling, or

resuming the automated scrolling after pausing.

10. The method of claim 7, wherein the mechanism set
further comprises, in response to a user activity, changes a
displaying status, further comprising:

in response to the user activity received during a stationary

period of the displaying a set of content, initiating the
automated moving of the displaving set of content;

in response to the user activity received during an auto-

mated moving of the displaying a set of content, pausing
the moving; and

in response to the user activity received during a pause,

resuming the automated moving;

the set of actionable mechanisms are programmed to

change an ongoing automated visible directional scroll-
ing andat least one mechanism in the mechanism set that
is present during a visible directional scrolling of the sets
of content being displayed will result in one of the fol-
lowing change of displaying status:

stops scrolling,

initiate scrolling in the same direction,

speed up the scrolling in the same direction,

slow down scrolling in the same direction,

pausing scrolling, and

resume scrolling after pausing:

the displaying further comprising a directional mechanism

opposite to a present scrolling direction will reverse the
scrolling direction.

10

30

35

40

45

50

55

60

65

10

11.A system for interactively displaying digital content on
an electronic display device, the system manipulating the
digital content to display in a dynamic and user friendly
manner, the system comprising at least one computing device
comprising a non-transitory computer readable storage media
further comprising executable instructions, further compris-
ing:

at least one hardware processor coupled to the non-transi-

tory computer readable storage media which executes
the instructions and is configured to:

display a page of content on an interactive display screen of

the device, wherein the page comprises a designated
area for displaying one or more of a plurality of sets of
content wherein the space required to display the plural-
ity of sets of content collectively is larger than the space
available in the designated area at a given point in time;
display, in the designated area, a first set of content of the
plurality of sets of content for a first period of time; and
automatically moving, into the designated area and replac-
ing the first set of content, a second set of content of the
plurality of sets of content for a second period of time,
thus continually and automatically progressing to dis-
play a next set of content of the plurality of sets of
content by replacing the immediate preceding set of
content currently displayed in the designated area;
wherein each set of content comprises at Jeast one action-
able link linking to additional actionable content related
to an object represented in the respective set of content
currently being displayed in the designated area; and
display, upon activation of the at least one of the actionable
links, the additional content related to the object by the
display device, separately from the displaying of the
each set of content in the designated area.

12. The system of claim 11, wherein the moving of the set
of content displaying in the designated area comprises a
directional scrolling mechanism.

13. The system of claim 11, wherein each set of content
displayed in the designated display area comprises a set of
pictorially represented objects; at least one of the pictorial
representations of the ebjects is associated with the action-
able link linking to additional content including at least one of
information or the actionable link concerning the represented
object.

14. The system of claim 11, wherein the set of pictorially
represented objects is a set of thumbnails of pictorial repre-
sentations of objects.

15. The system of claim 13, wherein the additional content
linked to a represented object in a displayed set of content
comprises at least one actionable link for conducting an
online activity related to the object.

16. The system of claim 15, wherein the online activity
comprises an online commerce activity.

17. The system of claim 11, wherein the automated state of
moving of the set of content being displayed in the designated
area is interrupted or changed in response to a user cominand,

the method further comprising a user interaction mecha-

nism set programmed for conveying at least one of the

following user conumands to the displaying of content

sets in the display area:

pausing an ongoing automated moving of the displaying
set of content,

resuming an automated changing of the displaying set of
content after pausing,

changing the direction of automated scrolling when the
changing is a visibly directional scrolling,

initiating an automated changing that is a visibly direc-
tional scrolling in a certain direction,
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 41 of 45 PagelD: 59

US 9,405,852 B2

11

increasing the speed of the automated scrolling change,

decreasing the speed of automated scrolling change, or

initiating an automated scrolling change of the display-
ing set of content when the displaying is stationary.

18. The system of claim 17, wherein the user interaction
mechanism set includes a set of actionable icons displaying in
the designated display area, each icon symbolically signify-
ing a command.

19. The system of claim 17, wherein the display device is a
conductive touch sensitive display device, and

the user interaction mechanism set further comprises in

conjunction with the conductive touch device, receiving
input via a finger or an electronic pen touching the con-
ductive touch sensitive display device,

in response to the received input, interpreting a specific

user command, including at least one of the following
commands:

initiate an automated visible scrolling change of displaying

content in a certain direction,

changing the direction of the automated visible scrolling,

change,

increasing the speed of automated visible scrolling change,

decreasing the speed of automated scrolling,

pausing the automated scrolling, or

resuming the automated scrolling after pausing.

20. The system of claim 17, wherein the mechanism set
further comprises, in response to a user activity, changes a
displaying status, further comprising:

in response to the user activity received during a stationary

period of the displaying a set of content, initiating the
automated moving of the displaying set of content;

in response to the user activity received during an auto-

mated moving of the displaying a set of content, pausing
the moving; and

in response to the user activity received during a pause,

resuming the automated moving;

the set of actionable mechanisms are programmed to

change an ongoing automated visible directional scroll-
ing and at least one mechanism in the mechanism set that
is present during a visible directional scrolling of the sets
of content being displayed will result in one of the fol-
lowing change of displaying status:

stops scrolling,

initiate scrolling in the same direction,

speed up the scrolling in the same direction,

slow down scrolling in the same direction,

pausing scrolling, and

resume scrolling after pausing;

the displaying further comprising a directional mechanism

opposite to a present scrolling direction will reverse the
scrolling direction.

21. A method for displaying and instructing the browsing
of and interacting with complex digital content on an elec-
tronic display, the method comprising:

automatically scrolling primary content on a primary dis-

play screen at a desired speed and direction; and

20

25

30

35

40

45

50

55

12

suspending a small boxed stationary display area over the
scrolling primary content on the primary display screen,

wherein the small boxed stationary display area displays
relevant instructions for user action related to the pri-
mary content;

the automated scrolling further comprises, in response to a

user interaction with the small boxed stationary display
area:

suspending, re-initiating, or altering the speed of the auto-

mated scrolling.

22. The method claim 21, wherein the user action instruc-
tions displayed in the smal] boxed display area further com-
prises a mechanism set for user interaction, comprising a
mechanism for advancing a level of instruction, advancing a
level of user action, repeating previous instructions, or page to
next instructions.

23. The method of claim 21, wherein the primary content is
an instructional manual, and the user action instructions dis-
played in the small box display area are practice actions for
the user to make in relation with the displayed portions of the
manual.

24. A system for displaying a complex user interactive
content that instructs user to make a set of user actions rel-
evant to the portion of primary content being displayed, the
system comprising at least one computing device comprising
a non-transitory computer readable storage media further
comprising executable instructions, further comprising:

at least one hardware processor coupled to the non-transi-

tory computer readable storage media which executes
the instructions and implements:

automatically scrolling primary content on a primary dis-

play screen at a desired speed and direction; and
suspending a smal! boxed stationary display area over the
scrolling primary content on the primary display screen;
wherein the small boxed stationary display area displays
relevant instructions for user action related to the pri-
mary content;
the automated scrolling further comprises, in response to a
user interaction with the small boxed stationary display
area:

suspending, re-initiating, or altering the speed of the auto-

mated scrolling.

25. The system of claim 24, wherein the user action instruc-
tions displayed in the small boxed display area further com-
prises a mechanism sct for user interaction, comprising a
mechanism for advancing a level of instruction, advancing a
level of user action, repeating previous instructions, or page to
next instructions.

26. The system of claim 24, whercin the primary content is
an instructional manual, and the user action instructions dis-
played in the smal] box display area are practice actions for
the user to make in relation with the displayed portions of the
manual.
t d

Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 42 of 45 PagelD: 60

US010296198B2

a2) United States Patent US 10,296,198 B2

(10) Patent No.:

 

Lin-Hendel (45) Date of Patent: May 21, 2019
(54) AUTOMATED CHANGING OF A CONTENT (51) Int. Cl.
SET DISPLAYING IN A DESIGNATED GO6F 3/0485 (2013.01)
DISPLAY AREA OF A WEBPAGE GO6F 3/0484 (2013.01)
DISPLAYING ON A DISPLAY SCREEN OF A G06F 3/0481 (2013.01)
BROWSER GO6F 16/957 (2019.01)
06F 3/0482 0
(71) Applicant: Catherine Lin-Hendel, Summit, NJ (52) Oe a (2013.01)
S S. Ch
(US) CPC. wee G06F 3/0485 (2013.01); GO6F 3/0482
(72) Inventor: Catherine Lin-Hendel, Summit, NJ (2013.01); GO6F 3/04817 (2013.01); GO6F
(US) 3/04842 (2013.01), GO6F 16/9577 (2019.01);
GO6F 2216/07 (2013.01)
(*) Notice: Subject to any disclaimer, the term of this (58) Field of Classification Search
patent is extended or adjusted under 35 CPC ...... GO6F 3/048; GOGF 3/0481; GOG6F 3/0482;
U.S.C. 154(b) by 110 days. GO6F 3/0485; GO6F 3/04842; GO6E
3/04855; GO6F 3/04847; GO6F 17/24;
(21) Appl. No.: 15/478,165 GOGE 17/241; GO6F 17/30; I104L 29/06;
ss HO4L 29/0809; HO4L 29/08072
(22) Filed: Apr. 3, 2017 See application file for complete search history.
(65) Prior Publication Data (56) References Cited
US 2017/0212656 Al Jul. 27, 2017 U.S. PATENT DOCUMENTS
Related U.S. Application Data 5,122,785 A * G/1992 Cooper evccc GOGF 3/03543
(63) Continuation of application No. 15/226,611, filed on 273/148 B
Aug. 2, 2016, now Pat. No. 9,645,725, which is a 5,634,064 A * 5/4997 Warnock «0.0.00. or 3/0485
: : eee 07/E 17.008
continuation of application No. 14/734,841, filed on Continued
Jun. 9, 2015, now Pat. No. 9,405,852, which is a (Continued)
continuation of application No. 14/463,870, filed on Primary Examiner — Xiomara L Bautista
Aug. 20, 2014, now Pat. No. 9,053,205, which is a (74) Attorney, Agent, or Firm — Douglas L. Weller
continuation of application No. 13/361,826, filed on
Jan. 30, 2012, now Pat. No. 8,850,352, which is a (57) ABSTRACT
continuation of application No. 12/753,749, filed on og iif
Apr. 2, 2010, now Pat. No. 8,108,792, which is a A method and system to prograin multiple sets of digital
er . content to be displayed in time sequence in a designated
continuation of application No. 11/924,582, filed on . : : :
wae display area in a webpage, and automatically changing the
Oct. 25, 2007. now Pat. No. 7,712,044, which is a . : .
. : se displaying content-set, cycling through the multiple sets of
continuation of application No. 10/052,692, filed on content in the designated display area without user initiated
Jan. 19, 2002, now Pat. No. 7,308,653. ; en prey oe
action for each change of the displaying content-set.
(60) Provisional application No. 60/262,998, filed on Jan.

20, 2001.

24 Claims, 17 Drawing Sheets

 

 

 

 

 

 

A
: Seppe [a]
omn | Christmas

 

 

a 19) 2 1G Search @ Favortns fsto .
~ THE PORTAL GOOD LIVING
ae) * Bud to Order 2 Revers : + Patti Boor 6)
>) : : 2M on web > News Events ne

Registra :

   

   
 

 

jay,
Essentially Trave) Planner to the ©
USA :

BS

  
 

 

 
     
 

  

ea
offices fine
webateard oe rd
mai addresses}, 22
airines, eee i

   

Ss on

ee

 

 
il

Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 43 of 45 PagelD: 61

US 10,296,198 B2

7

woman 120, instructing or alluring the user to move the
cursor onto the graphical women icon 120a and click. The
automated feature of the link navigates the user to the
women’s business formal section.

The floating instruction box 110 contains instructions
regarding what to do, and contains active links 131, 133, 135
and 137 to navigate to additional information. The help
button 140 provides access to additional instructions. The
feedback button allows the user to provide feedback. The
“floating” feature of the floating instruction box 110 allows
such box to be within view so that it can be accessed anytime
as the main pages 106 are scrolled. It can also be “double
clicked” out of view, or “double clicked” back into view, or
controlled by any desirable control symbol or convention,
such as the standard “-” window-minimizing icon in Micro-
soft applications. As the user interacts with the instructions
in the floating instruction box 110, a new page is displayed
(navigated to) and new instructions relevant to such new
page appear in the floating instruction box 110, so that the
user does not have to go else where to look for help/guide/
instruction material.

All of the educational or help/guide/instructional material
has instructions at a certain place on a page, or even previous
pages. Therefore, when the user wants to look at it again, the
user can scroll or page back to where the instruction was—if
it is remembered where it was seen, and lose the place where
you are actually working on, and needing those instructions
that was way back where you don’t remember.

The floating instructional box 110 further includes <P
Pages N> for moving to previous or next pages when the <P
or N> is clicked.

In the exemplary embodiment, if the user clicked on the
graphical women icon 120a, FIGS. 5C, 5D and 5E may
commence. ‘The women icon 120a in the floating instruc-
tional box 110 is just a replicate of the women 12¢ in the
page 100—representing women’s business clothes. How-
ever, if the women 120 were dressed in ball gowns, prom or
formal wear, it would be associated with the navigational
link associated therewith. The “Steps” in the Categories
section of the floating instruction box 10 allows the user to
navigale to any sub category desired.

It should be noted the primary difference in FIGS. 5A and
5B is that the main page 100 is scrolling.

Referring now to FIGS. 5C, 5D and 5E, these figures
represent the pages or part of pages 150a, 1505, 150c for
navigating through the women’s business apparel. The pri-
mary difference in these figures is that the pages are auto-
matically scrolling thus the women’s business apparel is
“pushed” and presented to the user. The floating instruction
box 110 remains essentially stationary. The user can select
various elements in the displayed selection array to see
additional information, or to buy something. The illustra-
tions of FIGS. 5C, 5D and 5E illustrates that the website
pages actively “pusly’ the content to the viewer. In other
words, the website actively navigates for the user and does
not sit stil] waiting for the user’s input before any navigation
commences.

FIG. 5F illustrates the floating instruction box 110' when
the help button 140 is clicked. The floating instruction box
410' includes a drop down dialog box 160 to explain the
arrangement of the page.

FIGS. 5A-5F include a sub-window 170 that can be
continuously scrolled automatically independently of the
main window of the pages 100, 150a, 1506 and 150c.

The present invention also provides a mechanism to make
the otherwise passive browser/web media active and inter-

20

25

30

35

40

50

55

60

65

8

active, and TV/Video media interactive, enabling both
media with pushing and pulling functions.

As can be appreciated, the present invention provides a
method of automatically displaying and navigating through
a media, whether TV/Video or Computer/Browser; and,
automatically scrolling the content to push and allure navi-
gation through the media.

The website exemplified in FIGS. 5A through SF has
multiple categories wherein each category has multiple
sub-categories. The method provides for displaying a float-
ing dynamic instruction box 110, 116' overlaid on the page
that displays navigational links for alluring the user to
further navigate to a category or to a sub-category.

The page 100 is a website home page. The page 100
includes at least one blinking picture or link. The method
dynamically changes the floating dynamic instruction box
110, 116' in response the at least one blinking picture to
entice the user to further navigate.

Accordingly, the method automates sequences of blinking
links in a page; and activates the blinking links of the
sequences to automatically and sequentially push navigation
within the website. The sequences may be programmed
based on a user’s demographics or profile, or any other
suitable criteria.

The pages 100, 150a, 1505 and 150c¢ include a sub-
window 170. The sub-window 170 can be automatically
scrolled independently of the main window of pages 100,
150a, 1504 and 150c.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled in
the art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for
the purpose of teaching those skilled in the art the best mode
of carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications, which
come within the scope of the appended claims, is reserved.

The invention claimed is:

1. A method of programming a webpage of a website to
time-share at least one designated displaying area of a part
of the webpage to display a plurality of sets of content one
set of content at a time, each for a pre-designated time
interval when the webpage is accessed by a user through
entering a uniform resource locater (URL) of the webpage
into a web-browser on an interactive display screen of an
electronic display device, the method comprising:

designating and defining the at least one designated

displaying area in a user desired displaying area on a
desired part of the webpage for displaying a plurality of
sets of content;

designing a plurality of sets of content that a website

owner most want users of the website to see on this part
of the webpage, and program the plurality of sets of
content to be displayed in the designated displaying
area of the webpage and store them in the database of
the webpage;

designating a time interval for displaying each set of the

plurality of sets of content;

programming the displaying of the webpage to automati-

cally display the plurality of sets of content one at a

time in the designated displaying area of the webpage

when the URL is entered into the web-browser by the

user, each set of content displaying for a pre-designated

lime interval for the set of content, including:

after a first set of content of the plurality of sets of
content displaying for a first interval of time, auto-
matically removing the first set of content from the
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 44 of 45 PagelD: 62

US 10,296,198 B2

9

designated displaying area, and moving into the
designated displaying area a second set of content of
the plurality of sets of content for a second interval
of time, the second set of content replacing, the first
set of content so that there is continual and automatic
progressing to display a next set of content of the
plurality of sets of content by replacing an immedi-
ately preceding set of content displayed in the des-
ignated displaying area, and continually looping
through the plurality of sets of content when no user
command is issued for a change, automated looping
requiring no user action, except for when an initia-
tion action to commence automated looping is
desired; and

programming a user-website interaction mechanism used

with the designated displaying area of the webpage for
the user to receive instructions from the website and for
the website to receive a user command.

2. The method according to claim 1, wherein a content set
in the plurality of content sets includes an image.

3. The method according to claim 1, wherein a content set
in the plurality of content sets includes a video clip.

4, The method according to claim 1, wherein a content set
in the plurality of content sets includes an animated image
with a portion of the animated image changing in time.

§, The method according to claim 1, wherein a content set
in the plurality of content sets is embedded with a link,
linking to information related to the content set.

6. The method according to claim 1, wherein a mechanism
of changing from displaying one content set to a next content
set is a visible scrolling movement of a displaying content
set.

7. The method according to claim 1, wherein a mechanism
of changing from displaying one content set to a next content
set appears to be a sudden change to human eye, in a fashion
of an un-animated slide show.

8. The method according to claim 1, wherein a mechanism
of changing from displaying one content set to a next content
set is an animated change that takes place in a time-duration
discernable to human eye, in a fashion of an animated
slide-show.

9. The method according to claim 1, wherein a set of
floating directional indicators is displayed overlapping a
displaying content set to allow a viewer to access a previ-
ously displayed content set, or to skip to a next content set
in a lineup of the plurality of content sets.

10. The method according to claim 1, wherein a set of
floating non-directional indicators is displayed overlapping
a part of a displaying content set, while indicating which of
the plurality of content sets is presently displaying in the
designated display area and allowing a user to command the
displaying of any set in the plurality of content sets pro-
grammed to be displayed in the designated display area.

11. The method according to claim 1, wherein a content
set in the plurality of content sets is designed to represent a
theme story, a news story, a line of products or services, or
a product or service.

12. A method as in claim 1:

wherein at least one set of content in the plurality of sets

of content is embedded with at least one actionable link
linking to additional content related to an object rep-
resented in the respective set of content to be displayed
in the designated area; and

wherein, upon activation of the at least one of the action-

able links by a user indicating interest, the additional
content linked by the activated link is displayed on the
display device for the user.

10

13. A system comprising a plurality of networked com-
puters and electronic display devices loaded with software
programs including website hosting utilities, databases,
web-browser software and webpage programming and dis-

5 playing software linking to the web-browser and the elec-
tronic display devices; the system further comprising:

a webpage of a website programmed to time-share a
designated displaying area in a part of the webpage to
display a plurality of sets of content one set of content
al a time, each for a pre-designated time interval when
the webpage is accessed by a user through entering a
uniform resource locater (URL) of the webpage into a
web-browser on an interactive display screen of an
electronic display device, the system enables:

the designation and defining of a displaying area on a part
of the webpage for displaying

a plurality of sets of important content that a website owner
most wants users of the website to see in this designated
0 display area,

designing the plurality of sets of content to store in a
easily updatable fashion in the database for the web-
page and designating a desired time interval to display
each set of the plurality of the content set and store the
time intervals in an easily updatable fashion in the
database of the webpage,

displaying the plurality of sets of content in the designated
displaying area of the webpage displaying in a web-
browser each for a designated time interval when a user
enters the URL of the webpage into the web-browser on
the electronic display device,

the web-browser displaying the webpage on the electronic
device automatically displays the plurality of sets of
content one at a time in the designated displaying area
of the webpage when the URL is entered into the
web-browser by the user, each set of content displaying
for a pre-designated time interval for the set of content,
including:
after a first set of content of the plurality of sets of

content displaying for a first interval of time, auto-
matically removing the first set of content from the
designated displaying area, and moving into the
designated displaying area a second set of content of
the plurality of sets of content for a second interval
of time, the second set of content replacing the first
set of content so that there is continual and automatic
progressing to display a next set of content of the
plurality of sets of content by replacing an immedi-
ately preceding set of content displayed in the dis-
playing arca, and continually looping through the
plurality of sets of content when no user command is
issued for a change, automated looping requiring no
user action, except for when desired an initiation
action to commence automated looping; and

a mechanism allowing user-website interaction used with
the designated displaying area of the webpage for the
user to receive instructions from the website and the
website to receive a user command.

14. The system according to claim 13, wherein a set of
floating non-directional indicators is displayed overlapping
a displaying content set, while indicating which of the
plurality of content sets is presently displaying in the des-
65 ignated display area and allowing a user to command display

of any set in the plurality of content sets programmed to be

displayed in the designated display area.

ty

25

35

40

45

55
Case 2:19-cv-21341-MCA-LDW Document 1-1 Filed 12/12/19 Page 45 of 45 PagelD: 63

US 10,296,198 B2

11

15, The system according to claim 13, wherein a content
sct in the plurality of content scts is designed to represent a
theme story, a news story, a line of products or services, or
a product or service.

16. The system according to claim 13, wherein a content
set in the plurality of content sets includes an image.

17. The system according to claim 13, wherein a content
set in the plurality of content sets includes a video clip.

18. The system according to claim 13, wherein a content
set in the plurality of content sets includes an animated
image with a portion of the image changing in time.

19. ‘The system according to claim 13, wherein a content
set in the plurality of content sets is embedded with a link,
linking to information related to the content set, when the
fink is activated by a user, the information is brought forth
to display on the electronic display device for the user.

20. The system according to claim 13, wherein a mecha-
nism of changing from displaying one content set to a next
content set is a visible scrolling movement of a displaying
content set.

10

12

21. The system according to claim 13, wherein a mecha-
nism of changing from displaying one content set to a next
content set appears to be a sudden change to human eye, in
a fashion of an un-animated slide show.

22. The system according to claim 13, wherein a mecha-
nism of changing from displaying one content set to a next
content set is am animated change that takes place in a
time-duration discernable to human eye, in a fashion of an
animated slide-show.

23. The system according to claim 13, wherein a set of
floating directional indicators is displayed overlapping a
displaying content set to allow a viewer to acccss a previ-
ously displayed content set, or to skip to a next content set
in a lineup of the plurality of content sets.

24. The system according to claim 13, wherein a content
set in the plurality of content sets is embedded with a link,
linking to information related to the content set.

* * * * *
